Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 1 of 108 PagelD 169

IN THE UNITED STATES DISTRICT COURT 77:

AG SA te O14
FOR THE MIDDLE DISTRICT OF FLORIDA ry tii 2298
TAMPA DIVISION ~ - -
5, I f - vida
[UNDER SEAL] : CIVIL ACTION NO. :
8:17-cv-983-T-17AEP
Plaintiff : Hon. Elizabeth A. Kovachevich
¥.
FILED UNDER SEAL
[UNDER SEAL]
Defendants

 

FIRST AMENDED QUI TAM COMPLAINT FOR VIOLATIONS OF
FEDERAL AND STATE FALSE CLAIMS ACTS AND DEMAND FOR JURY TRIAL

UNDER SEAL

 

DO NOT FILE
WITH PACER

 

 
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 2 of 108 PagelD 170

 

TABLE OF CONTENTS

I. INTRODUCTION AND SUMMARY OF FRAUD ALLEGATIONG........cccesccccssesesseeseeeaee 2
Il. JURISDICTION AND VENUE ....0... cc eessssescesssesessecensensessenecsescerssessceseeseeseesseneassasecesetseeeeates 10
II]. PROCEDURAL HISTORY ..u... cesses necsscsscsessetscssesessssseecssaseessseesssesseaessanecscesseesseseseeseaee 11
TV. THE PARTIES... eeeeeesssscsceseeceeeseccceeeessssccceassaesncacessenceacsncaesacsssensaceaseneeaseaseecsceaeeeeeeeseseeeates 12
A. Relators Cho and Baker... ecccsssessstensesseesscssecssscssscessesssesesssccesscssacessceseseneseececasceesessneesees 12
Relator Baker’s Interactions with Surgery Partners’ William Milo......0......cesessesssseneeeeeeseneeeeseeeees 13
B. The Surgery Partners Defendant ..............scccccccesssssssesssesssesssssssseescaeestessesstesseseeeeeseeseeseneseeeseees 15
1. Defendant Surgery Partners, Inc. .........eeesecessssssssssssscssessssevessssscencessssssesaceaeeasensesencencsnsensansenenes 15
2. H.LG. Capital, Inc., Surgery Partners Acquisition Company, Inc., H.I.G. Capital, LLC,

and H.I.G. Surgery Centers, LLC. (The H.1.G. Defendants) .......c.csssssssecesessccecsccecsseseeesnes 16
a) Defendant H.1.G. Capital, Inc. ..........ceessesscssssssssccasssesseccsesccccesessserecsecscsscseceetscucssensensenseaeens 16
b) Defendant Surgery Partners Acquisition Company, INC. ............cccsssscsessssssscssseseseteseecsessensaeeers 17
c) Defendant Surgery Center Holdings, Inc. we sssccsccessssssesscsecssessetecscecessesssaeeecsresessesnesess 18
d) Defendant HIG Capital Group, LLC... cccssssssscssssceccssssnsenecnecsasensssteseesncsnsesceeeenseeesses 18
e) Defendant Surgery Center Holdings, LLC... cceesssessssesscssecsressssesrsseeseeneerssesessessssesessesese 18
f) Defendant Surgery Partners, Inc. — Surgery Partners’ Reorganization ............cc:cssesssseseeeeeseees 19
8) The Bain Defendant .00... eee seeecsencesessetsesseesessenesnecnenseeseetenssensnssssscenceatsaeaeensenssessasseeeteees 21
Surgery Partners’ Ancillary Services 2011 — Present: Pain Relief Centers and Logan Labs ........... 21
3. Surgery Partners’ Pain Management Physician Practices Segment .............ccscssseseseeseeseeeeees 22
a) Defendant Tampa Pain Relief Centers, Inc. (TPRC) .0........cccccsscsssssssececsesceccsessesersecsesseseeeneeses 23
b) Defendant Denver Pain Relief Center, PC oo... ecssssessseeesssseceesssescsssscsesscseecessscensscescensees 25
c) Defendant Asheville Pain Relief Center, P.C. 00... cccccccscescsccccsccssssscsscsscssssseccsecsscscessseesees 26
d) Defendant Lebanon Pain Relief Center, PC... cc cusssssssessssssssessscsecsessasencenssssecesceacencensasenees 27
e) Defendant Dallas Pain Relief Center, PC... csssssssccsssesesssessecsesssssssssecessesssssececcessssecessscecsess 27
f) Georgia Pain Management Physician Practices .............:ssecsssssescesssssssssesessesssssecesscsssseseceseesnes 28
4. Defendant Logan Laboratories, LLC (Logan Labs)...........ccsccsscsssssssssesscsssssesssssesecsaesseesnseneents 28
@) Individual Defendants ............essssscsssceccsccncceccsseessessscscecsensessesessessesssseessesssessecsssessasessceresssensenes 32
(1) Defendant Michael T. Doyle... eect seessenseenecseestseseneseesssssssessesescsceeeneeesesesesasssseestens 32
(2) Defendant William Milo 0.0... cecceseescccseceescsesssseceesessecseessecseeseecsececssesssssseseecsessseaeessesseessesaes 33
(3) Defendant Christopher Utz (Chris) Toepke .0...........ccsessssssssessesseesesseseceeacsececeseeesessenssnesaeesnesees 34
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 3 of 108 PagelD 171

V. BACKGROUND ON FEDERAL & STATE-FUNDED

HEALTH INSURANCE PROGRAMG........ccccccssssssesseesscssececeeeeeccsnseaeessesssesesocsnessnsaneeaceaeeeaseaes 35
A. Medicare Program: Coverage Only for Medically Necessary Services ............:ccssssseeeeseseeseee 35
B. The Medicaid Program ...........csccsssssssssscescssccsnscsscessscsccesssssscssscessassacssasensessesscseeesaasenaeecseonseenaes 39
C. Other Federal Healthcare Programs. .........ccccsscsssscsscscsscesessessssessessseseessscseescesenssasonseateatsassavass 40
VIL APPLICABLE LAW .......cccecssssssssssccccercscesssscessssaeesseneeassecceeneeseessssseaeeneseaceaeeaeeaeseeesaaeaneetanees 40
A. — The Federal False Claims Act.u..........ccsssscsssssssssessesssssesscssscseescssseseuserssesesesscsuesnsseeesussnsesssasesaes 40
B.  Self-Referral Prohibitions 42 U.S.C. 1395nn (the “Stark Law’)... ccssecsssseeseeetseeneseenseeeees 4]
C. The Federal Anti-Kickback Statute 0.0... ssssssssccescssssccsssssseesssersesssensscsconseascassnasesssnsensons 42
VI. DEFENDANTS’ SCHEME TO PRESSURE AND INDUCE PHYSICIANS

ACROSS THE UNITED STATES TO ORDER COSTLY QUANTITATIVE

URINE DRUG TESTS occ cecesessesensneesetseesscesceseescensesccasecsesaeesssenessessceesensesaseaseneeasensersees 45
A. — The Urine Drug Tests at [SSue 00.0... ccssssssssssssssccssccssecceresssccssseessesstsesecsssseseacecsaussrsesssstessesessess 45
The Value of Confirmation Testing — Limited to Unexpected Screening Results.............:sscscseesees 48
Guidelines on Urine Drug Testing «0.0... csssscesscsescssscesssssssscesssssscscssessecesceseecessssessesseresseasseeaeees 48
B. Surgery Partners’ Two Schemes to Fraudulently Generate UDT Referrals

for Logan Labs 0... ccssccsscssessssseesessecsseseecsssecssscseesegeasesnesnecsesenscnssaeesseeacenssssesseseesssensestesssensenes 31
C. Surgery Partners’ Pressure on Physicians and Mid-Level Providers and

Manipulation of Office Practices and EMR to Generate Referrals to

Logan Labs Without Regard for Medical Necessity............ccsesseccsssssescesessessensesessensensensesescens 52
1. Surgery Partners executives improperly interfered with the physicians’ and

mid-level provider’s independent medical judgment by pre-selecting patients, including

Government healthcare program beneficiaries, for expensive quantitative UDT services

when the patients arrived at the Surgery Partners practice -- before the patients were even

seen by their physician or a mid-level provider, ..............:csssccessssceescscscesessesssseccestseessecseeeseeess 52
2. Surgery Partners fraudulently obtained the consent of patients, including Government

healthcare program beneficiaries, to UDT by falsely representing that quantitative

UDT services were required multiple times per year in order to comply with state

and/or federal laws, ........cssscsccccessescesssscssssesssssssssssessesssecesesceneesessssaussessensessenessesesnesnssaesatsaesnensens 54
3. Surgery Partners employed company-wide policies PROHIBITING physicians and

mid-level providers from using simple screening UDT methods (i.e., inexpensive and

effective dip-stick cups) in the office, which caused gross over-utilization of expensive

QUantitative UDT. oo... eeessssescesseseseseceeesccsecesseeessasssesssssaeesassaeeaesseenacssesaceneeaecaesenensensnesecees 56
Dr. Cho’s Resistance to Surgery Partners’ UDT Fraud ............ccsccssccsssessscssssessceeccssecenessnessnessseesasenes 58
4. Surgery Partners steered Government healthcare program beneficiaries to Logan Labs

for quantitative UDT, even when the physician or mid-level provider ordered or preferred
a dip stick test for qualitative UDT or a different UDT laboratory...........:cccssseessesssseeseeseeeens 70
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 4 of 108 PagelD 172

5. Surgery Partners pressured physicians and mid-level providers to refer patients for UDT
services by closely monitoring the patients who were not referred to UDT at each visit........ 71

6. Surgery Partners implemented UDT policies that resulted in the creation of false
electronic medical records (EMRs) to support medically unnecessary UDT services. ........... 74

7. Surgery Partners’ corporate policies and conduct caused Logan Labs to perform excessive,
medically unnecessary quantitative UDT on Government healthcare program beneficiaries,
then to submit claims for such to Government-funded healthcare programs. ............::.:ceeseeses 75

a) Surgery Partners Pushed for Providers to Order UDTS More Frequently Than Needed ......... 75
b) Surgery Partners’ Subsidiary Logan Labs, Uses Excessive Quantitative UDT Panels. ........... 76

8. Defendants fraudulently unbundled the claim for quantitative UDT and billed government-
funded healthcare programs for more than 40 separate “confirmation” tests. .............escee+ 78

9. Surgery Partners pressured physicians and mid-level providers to sign false attestations of
medical necessity for quantitative UDT to respond to or avoid denials of Logan Labs UDT

claims from Government- funded healthcare programs, including Medicare. ............sccse00e 78
10. Defendants Billed for “Confirmation” UDTs that Were Medically Unnecessary and/or Were
Not Performed After a Screening UDT............cccscsccssssseecessccsrsstsessesseversrsesssssesssestesesseeseessessess 80

11. Defendants waived co-pays and/or failed to collect co-pays related to quantitative UDT
performed by Logan Labs from beneficiaries of Government-funded healthcare programs,

including TRICARE and Medicare Part C..........csssssccecsscsscsscscssessenssseesssassseeceessaccacsacseseeesesees $1
12. Surgery Partners Pressured Its Physicians Nationwide to Refer to Logan Labs................0000 81

D. Defendants’ Financial Relationships with Physicians Who Order UDT Services From Logan

Labs Violate Stark Laws and Anti-Kickback Statutes...........:::cccssssessereeceseessesssseseeessessssesseeees 84
E. Defendants Had Knowledge of the Illicit Nature of the Kickback Scheme ...............:00ceeeeees 90
VIII. DEFENDANTS’ COMPENSATION ARRANGEMENT

VIOLATES THE STARK LAW... eeessscsssssssssscseessensrssssnssscesseessseenesseaeseeeesesesseseneeasaceenens 91
IX. CAUSES OF ACTION wu... ee ccssssecceceeressesceseessessecsecsecsessnssscseeseseusetsassnssascesersecerseneeseas 93
COUNT I - VIOLATION OF THE FEDERAL FALSE CLAIMS ACT
31 U.S.C. § 3729(A)(1)(A), (B) cee eeeecececeesesscsctessssscceesesnsessesessseescessssssaneassaeeassasenesssaeseeesensansensanees 93
COUNT II - VIOLATION OF THE FEDERAL FALSE CLAIMS ACT
31 U.S.C. § 3729(A)(1)(C) CONSPIRACY ou. cc eccesessesesssecenecsscesstssscaeseeeeeenssseeseeseeseaseaesacsacaneaeons 94
COUNT III - FLORIDA FALSE CLAIMS ACT
Fla. Stat. §§ 68.081, ef S€q. ......:.sccesssscsssssscessesecssecensesssessesssesseseseecssseaeeeessaseessesssscaeenssssessaaesansenaeeaes 95
COUNT IV - COLORADO FALSE CLAIMS ACT
Colo. Rev. Stat. § 25.5-4-303.5, €f SCG. ...cscccsccsssscssssssssssssssessesseesseenseesseesssesseessecstecssesncesaeceneeenseesssees 96
COUNT V - GEORGIA STATE FALSE MEDICAID CLAIMS ACT
Ga. Code Ann. §§ 49-4-168, ef S@q...c.eeeccessscesseseessssseseesessseecescessensensenecseeasenssassssnssaesceenensenseasoasenseass 98

COUNT VI- NORTH CAROLINA FALSE CLAIMS ACT
N.C. Gen. Stat. § 1-605, Cf S€q. ciccscsssssssscssevsecsscrscecssscsssessessssssssesssenseeseceesaeeesssneesnssnessssareseseneseessess 99

iii
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 5 of 108 PagelD 173

COUNT VII -TEXAS MEDICAID FRAUD PREVENTION ACT
Tex. Hum. Res. Code §§ 36.001, ef S@q......secceessccesssesseeceeceecestserscceccensececesssseesesssssesenseseonesseseaass 101

DEMAND FOR JURY TRIAL uo. ccssssssssseseesseressssccseseessssssssssssssssesceseessssssseseeseeseseseeseensententeaneess 103 .

iv
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 6 of 108 PagelD 174

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

ex rel. SHELDON CHO, MD, and

DAWN BAKER, Relators,

and on behalf of the STATES of FLORIDA,
COLORADO, GEORGIA, NORTH CAROLINA
and TEXAS,

QUI TAM COMPLAINT

CIVIL ACTION NO.:
Plaintiffs 8:17-cv-983-T-17AEP

Hon. Elizabeth A. Kovachevich
Vv.

SURGERY PARTNERS, INC.,
SURGERY PARTNERS ACQUISITION
COMPANY, INC.,
SURGERY PARTNERS, LLC,
SURGERY CENTER HOLDINGS, INC.,
SURGERY CENTER HOLDINGS, LLC,
H.LG. CAPITAL, INC., H.1LG. CAPITAL, LLC,
H.LG. SURGERY CENTERS, LLC,
TAMPA PAIN RELIEF CENTERS, INC.
TAMPA PAIN MANAGEMENT, INC.
DENVER PAIN RELIEF CENTER, PC
ASHEVILLE PAIN RELIEF CENTER, PC
LEBANON PAIN RELIEF CENTER, PC
DALLAS PAIN RELIEF CENTER, PC
LOGAN LABORATORIES, LLC,
BAIN CAPITAL LP,
BAIN CAPITAL INVESTORS, LLC
BCPE SEMINOLE HOLDINGS, LP,
BCPE SEMINOLE GP LLC,
MICHAELT. DOYLE,
WILLIAM MILO, AND
CHRISTOPHER UTZ TOEPKE,
Defendants.

FILED UNDER SEAL

DO NOT PLACE ON PACER

DO NOT PLACE IN PRESS BOX

Nee Ne Nee Some cme” Neer ee Neel” Name Nee Nee Nene Nem Nee Ne ne ne Nee Nee Si Ne Nee ee ee ee Nn ee Nee” ee” Neem Nee Nee Nema Nee” Ne See”

 

FIRST AMENDED QUI TAM COMPLAINT FOR VIOLATIONS OF
FEDERAL AND STATE FALSE CLAIMS ACTS AND DEMAND FOR JURY TRIAL
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 7 of 108 PagelD 175

I. INTRODUCTION AND SUMMARY OF FRAUD ALLEGATIONS

1. This gui tam action alleges violations of the federal False Claims Act, 31 U.S.C. §
3729, et seq. (“FCA”), and analogous state false claims acts by Defendants, Surgery Partners, Inc.,
Surgery Center Holdings, Inc., Surgery Center Holdings, LLC, and H.I.G. Surgery Centers, LLC
(hereinafter, “Surgery Partners”), the Pain Relief Center Defendants, Logan Laboratories, LLC
(“Logan Labs”), H.LG. Capital, Inc., H.LG. Capital, LLC, Bain Capital, LP, Bain Capital Investors,
LLC, BCPE Seminole Holdings, LLP, BCPE Seminole GP, LLC, and corporate executives who
personally created, participated in, and/or profited from the scheme, including, but not limited to:
Michael T. (Mike) Doyle (“Doyle”), President and Chief Executive Officer (CEO) of Surgery
Partners, and its subsidiaries, including Logan Labs; William Milo, former Vice President of
Operations & Physician Services, and Vice President of Administration at Surgery Partners and
Vice President of Logan Labs, and Christopher Utz (Chris) Toepke (“Toepke”), Group President,
Ancillary Services of Surgery Partners. Collectively, Surgery Partners, the Pain Relief Center
Defendants, Logan, Doyle, Milo, and Toepke are referred to herein as “Defendants.”

2. Surgery Partners owns and operates a national network of surgical facilities and
ancillary services located in 29 states. The company’s ancillary services include multi-specialty
physician practices, and laboratory services. Defendants’ physician practices include pain
management specialists.

3. Defendant Logan Labs is a wholly-owned subsidiary of Surgery Partners, through
which Defendants purport to provide ancillary laboratory services. Logan Labs is a nation-wide
provider, specifically and nearly-exclusively, of urine drug testing (UDT), also called “urine
toxicology” testing services.

4. Since its founding, Logan Labs’ business has been dependent upon UDT referrals
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 8 of 108 PagelD 176

of beneficiaries of Government—funded healthcare programs, with a special emphasis on
Medicare beneficiaries.

5. Urine drug testing (UDT), when used appropriately, either detects the presence of
drugs (qualitative UDT) or the specific amount of a particular substance in the patient’s system
(quantitative UDT).

6. Qualitative UDT can be either point-of-care testing (POCT), which is performed in
the physician’s office, or laboratory-based, meaning it is performed at an outside laboratory.

7. In-office drug screening (a/k/a POCT) is an easy and cost-efficient method of
qualitative UDT because it is performed to detect the presence of drugs while the patient is in the
presence of the provider. The urine cup dip stick test, using immunoassay (the same technology
used in home pregnancy tests) is the most common form of in-office qualitative UDT.

8. In order to bill for POCT, a medical facility needs a Clinical Laboratory
Improvement Amendments of 1099 (CLIA) certification or waiver. However, a medical provider
can choose to perform POCT without a CLIA waiver — it just cannot bill the government or private
insurers for the test.

9. Qualitative UDT can also be lab-based, if POCT is not available. However, in either
setting, the same immunoassay technology is used (immunoassay).

10. Both types of qualitative UDT (in-office and lab-based) are far less expensive than
quantitative UDT.

11. Quantitative UDT, on the other hand, can be used to determine the specific levels of
a variety of prescription or illegal substances present in a patient’s body. Quantitative UDT is only
performed in a laboratory using properly calibrated equipment and appropriately qualified

laboratory professionals.
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 9 of 108 PagelD 177

12. Confirmation drug testing is medically appropriate only for specific and limited
indications, including to “confirm” unexpected results of in-office drug screening. Quantitative
UDT is not medically necessary for every patient or at every clinic visit.

13. ‘In the pain management setting, providers may determine that quantitative UDT is
medically necessary to confirm a positive qualitative UDT, in other words, to rule out a false
positive qualitative UDT. Quantitative UDT may also be medically necessary in limited
circumstances to rule out a false negative UDT. In summary, quantitative UDT is medically
indicated only for a narrow subset of patients for whom qualitative UDT is medically necessary.

14. Quantitative UDT is expensive, resulting in charges by UDT laboratories to
Government healthcare programs ranging from hundreds to thousands of dollars per testing episode,
depending on the number of separate tests performed and/or billed.

15. Since its founding, Defendant Logan Labs has generated most of its revenues from
“confirmatory” quantitative UDT.

16. | Whatever drug testing method is used, either urine dip stick (in-office drug screening
or lab-based qualitative UDT), or confirmation (quantitative) UDT), it must be medically necessary
to legally obtain reimbursement from Government-funded healthcare programs. In other words, no
type of UDT is automatically reimbursable.

17. Both pain medicine and addiction specialists prefer random in-office POC drug
screening, (the dip stick cup) when medically necessary, to ensure patient safety and to determine
patient adherence to treatment.

18. For the vast majority of patients, including those treated for chronic pain
management by Surgery Partners’ affiliated pain specialists, laboratory-based quantitative UDT is

not medically necessary as an initial or follow-up test. Instead, when any UDT is medically
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 10 of 108 PagelD 178

necessary, the patient should receive a screening UDT (office-based POC drug testing). If the dip
stick cup results are not the expected results based on the provider’s assessment of the patient, or
other specific medical indications warrant it, the patient should then be referred to laboratory-based
quantitative UDT.

19. Nonetheless, the Defendants implemented fraudulent schemes to refer patients of
Surgery Partners-affiliated physicians to Logan Labs for extensive and expensive confirmatory
quantitative UDT. They prohibited the use of office-based UDT without medical or scientific
justification, leaving their affiliated physicians with only laboratory-based UDT (either qualitative
or quantitative). They monitored their physicians’ and mid-level providers’ use of “confirmation”
UDT, and exerted great pressure on physicians to order confirmation UDT for every patient.

20. The Defendants implemented fraudulent schemes to refer patients of Surgery
Partners-affiliated physicians to Logan Labs for extensive and expensive confirmatory
quantitative UDT, and for up to 12 testing episodes per year, for each patient, in order to increase
revenues generated through Logan Labs.

21. Surgery Partners’ conduct resulted in extreme over utilization of government-
funded healthcare program resources in light of the fact that quantitative UDT is medically
necessary for a very narrow subset of the patients who are treated by Surgery Partners’ employed
physicians and mid-level providers.

22. In fact, since its founding in late 2011, the primary (if not sole) sources of
referrals to Logan Labs are the physicians, including pain specialists, who are employed by or
affiliated with Surgery Partners subsidiaries and practice at Surgery Partners locations
throughout the United States.

23. During the relevant time period (late 2011 to the present), the Defendants have
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 11 of 108 PagelD 179

knowingly (as that term is defined in the FCA): 1) generated false records that were material to a
false or fraudulent claim for Logan Labs services; 2) submitted, or caused the submission by
Logan Labs of millions of dollars’ worth of false claims to Government-funded programs,
including, but not limited to, Medicare, Medicaid, TRICARE, and The Veterans’ Administration
(VA), for UDT, including confirmatory quantitative UDT, that were not reasonable or necessary;
3) conspired to cause the submission of false claims by Logan Labs to Government-funded
healthcare programs; and 4) failed to return to Government-funded healthcare programs
overpayments received by the Defendants for medically unnecessary UDT.

24, As illustrated below, Defendants’ illegal conduct demonstrates a carefully
orchestrated, corporate-led effort to steer lucrative referrals of beneficiaries of Government-
funded healthcare programs to their wholly-owned Logan Labs for unnecessary and over-utilized
lab-based UDT services. During the relevant time period, Defendants have knowingly engaged
in the following conduct:

(a) improperly interfered in the medical decision making of their affiliated
physicians by pre-selecting patients, including beneficiaries of Government-funded healthcare
programs, for expensive lab-based UDT services at the time the patient arrives at the Surgery
Partners practice -- before the patients were or are examined by their physician or a mid-level
provider;

(b) fraudulently obtained the consent of patients, including Government
healthcare program beneficiaries, to lab-based UDT by falsely representing to patients that
frequent quantitative UDT services were required in order to comply with state and/or federal
laws;

(c) employed company-wide policies prohibiting physicians and mid-level
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 12 of 108 PagelD 180

providers from using simple in-office drug screening (qualitative UDT), i.e., inexpensive and
effective dip-stick cups;

(d) interfered in the medical decision making of their affiliated physicians
after the physician or mid-level provider saw the patient by steering Government healthcare
program beneficiaries to Logan Labs after the provider had referred the patient to a different lab
for UDT;

(e) pressured physicians and mid-level providers to refer patients for lab-
based UDT services (particularly, Logan Labs) by closely monitoring when providers did not
refer patients for lab-based UDT at each visit;

(f) implemented UDT policies that resulted in the creation of false electronic
medical records (EMRs) in an effort to support medically unnecessary lab-based UDT services
billed by Logan Labs to Government-funded healthcare programs;

(g) caused Logan Labs to perform excessive, medically unnecessary UDT,
which the Defendants billed or caused Logan Labs to bill to Government-funded healthcare
programs;

(h) fraudulently unbundled claims for lab-based quantitative UDT and billed
Government-funded healthcare programs for medically unnecessary separate tests;

(i) falsely identified UDT as “confirmation” testing on claims submitted by or
on behalf of Logan Labs to Government-funded healthcare programs when “confirmation”
testing was not warranted. For example, when UDT was not indicated by the physician’s
examination, or no in-office drug screening (qualitative UDT) had been performed, there were
no “unexpected” results to “confirm;”

) pressured physicians and mid-level providers to deviate from the standard
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 13 of 108 PagelD 181

of care and sign false attestations of medical necessity for lab-based UDT in order for defendants
to either respond to and/or avoid denials of Logan Labs UDT claims by Government-funded
healthcare programs, including Medicare;

(k) waived co-pays and/or failed to collect co-pays from Government-funded
healthcare program beneficiaries, including TRICARE beneficiaries, for lab-based UDT
performed by Logan Labs; and

(I) failed to return known overpayments when Defendants had full knowledge
that they had submitted or caused the submission of false claims to Government-funded
healthcare programs.

25. Defendants also violated the federal FCA and analogous state false claims acts by
submitting and/or causing the submission of false claims for Logan Labs UDT services that were
furnished pursuant to prohibited referrals that resulted from Defendants’ improper financial
relationships with physicians, in violation of the physician self-referral prohibition, 42 U.S.C.
1395nn (the “Stark Law”), the federal Anti-Kickback Statute, 42 U.S.C. 1320a-7b(b), and
analogous state statutes.

26. In particular, Defendants interfered with the objective medical decision-making
process by offering Surgery Partners’ employed and affiliated pain management specialists
incentive compensation that was based largely on revenues generated through UDT referrals to
Logan Labs.

27. Through the conduct described herein, Defendants knowingly submitted and/or
caused the submission of false claims, created false records material to false claims, and/or
conspired to submit false claims for UDT services to Government-funded healthcare programs, both

federal and state, including Medicare, Medicaid, TRICARE, and the VA.
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 14 of 108 PagelD 182

28. Knowing that the claims submitted by Logan Labs were false or fraudulent,
Defendants failed to return required overpayments, and are also liable under the FCA for failure to
pay a known obligation to the Government.

29. As a result of the Defendants’ unlawful conduct, Defendants submitted, caused the
submission, and/or conspired to submit false claims for quantitative UDT to Government-funded
healthcare programs.

30. For each quantitative UDT episode, Defendants’ conduct caused the submission of a
claim to Government-funded healthcare programs of approximately $2,700 to $4,600, and the fraud
involved multiple testing episodes per beneficiary per year.

31. The value of UDT claims submitted by or on behalf of Logan Labs to Government-
funded healthcare programs exceeds $150 million. Government-funded healthcare programs have
reimbursed Logan Labs for these UDT claims on a fee-for-service basis.

32. Qui Tam Relators Sheldon Cho, M.D., and Dawn Baker (hereinafter Dr. Cho and
Ms. Baker, and collectively “Relators”), through their legal counsel, Pietragallo Gordon Alfano
Bosick & Raspanti, LLP, and Smith, Gambrell & Russell, bring this action on their own behalf, and
on behalf of the United States of America and the sovereign States of Florida, Colorado, Georgia,
North Carolina, and Texas, against Defendants.

33. | Dr. Cho is a board-certified pain medicine specialist who was hired by Surgery
Partners in 2015, and since that time, witnessed the Defendants’ efforts to refer patients to Logan
Labs for unnecessary and excessive quantitative UDT services.

34. Ms. Baker is a professional physician recruiter who has placed physicians with
Surgery Partners since 2009, and through the course of her interactions with Surgery Partners and

its affiliated physicians, has direct and independent knowledge of Defendants’ fraudulent practices
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 15 of 108 PagelD 183

nationwide.
I. JURISDICTION AND VENUE

35. This action arises under the laws of the United States of America to redress
violations of the federal False Claims Act, 31 U.S.C. § 3729 et seq., the physician self-referral
prohibition, 34 U.S.C. 1395nn (commonly known as the “Stark Law”), and the federal Anti-
Kickback Statute, 42 U.S.C. § 1320a-7b(b).

36. Subject-matter jurisdiction is conferred by 31 U.S.C. § 3732(a) and 28 U.S.C. §§
1331, 1345.

37. The Court has jurisdiction over Defendants’ violations of the False Claims Acts and
Anti-Kickback Statutes of the plaintiff States of Florida, Colorado, and North Carolina, pursuant to
31 U.S.C. § 3732(b), because Defendants’ violations of these laws and their violations of the federal
FCA arise from the same transactions or occurrences.

38. | Moreover, the Court has supplemental jurisdiction over Defendants’ state law
violations and causes of action pursuant to 28 U.S.C. § 1367(a) because these state law violations
and claims and Defendants’ violations of the federal FCA arise out of a common nucleus of
operative facts.

39. The Court has personal jurisdiction over Defendants pursuant to 31 U.S.C. §
3732(a), which authorizes nationwide service of process, and because the Defendants have at least
minimum contacts with the United States, and can be found in, transact or have transacted, business
in the Middle District of Florida.

40. Surgery Partners and Logan Labs regularly offer and perform healthcare services
and submit or cause the submission of thousands of claims for payment to federal and state

healthcare programs, including, but not limited to, Medicare, Medicaid, TRICARE, and the

10
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 16 of 108 PagelD 184

Veterans’ Administration.

41. Defendant Toepke resides in Tampa, Florida. Defendants Doyle, Milo, and Toepke
regularly conduct business in the Middle District of Florida, and each was personally involved in
the Defendants’ schemes to cause Surgery Partners’ physicians to refer lab-based UDT to
Defendant Logan Labs, without regard to medical necessity, as well as the Defendants’ nationwide
violations of the Stark Law and AKS. Accordingly, all Defendants are subject to the jurisdiction of
this Court.

42. Venue lies under 28 U.S.C. § 1391(b), (c) and 31 U.S.C. § 3732(a) because the
Middle District of Florida is a district in which the Defendants can be found or transacts business
and an act proscribed by 31 U.S.C. § 3729 occurred within this district.

43. The specific facts, circumstances, and allegations of the Defendants’ violations of
the federal FCA and analogous state False Claims Acts have not been publicly disclosed in a civil
suit, criminal suit, or administrative civil money penalty proceedings in which the government is
already a party.

Ill. PROCEDURAL HISTORY

44. Relators Dr. Cho and Ms. Baker are the original source of all the information
upon which this Complaint is based, as that phrase is used in the federal FCA and analogous
state FCAs. There has been no public disclosure of the allegations herein.

45, To the extent any such disclosure has been made, such disclosure is unknown to
Relators and Relators remain “original sources” under 31 U.S.C. § 3730(e)(4), and the similar
provisions of analogous state FCAs.

46. Relators have direct and independent knowledge of the information on which the

allegations herein are based and voluntarily provided this information to the federal government

1]
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 17 of 108 PagelD 185

and all relevant state governments prior to filing this action. See 31 U.S.C. § 3730(e)(4).

IV. THE PARTIES
A. Relators Cho and Baker

47.  Plaintiff/Relator Sheldon Cho, M.D., a board certified pain medicine specialist, is
a resident of the state of Florida and a naturalized citizen of the United States. He graduated
from Seoul] National University College of Medicine in 1992, and has been practicing medicine
since that time.

48. Dr. Cho is licensed to practice medicine in the states of California and Florida.

49. Before he moved to Florida in 2015, Dr. Cho had extensive experience in both
pain management and addiction treatment.

50. Pursuant to a September 16, 2015 employment Agreement, Dr. Cho became an
employee of Defendant Tampa Pain Relief Center, Inc. (TPRC).

31. Pursuant to that agreement, From November 2015 to the present, Dr. Cho has
been in private medical practice at Surgery Partners’ Florida Pain Institute (FPI) — Merritt Island,
Florida.

52. Dr. Cho also performs procedures at Defendants’ Space Coast Surgery Center,
which is located in the same building as FP] — Merritt Island.

53. | Space Coast is also the name of the Surgery Partners’ region that includes six
locations, including FPI — Merritt Island. The other Surgery Partners’ pain management practices
in the Space Coast Region are: FPI-Palm Bay; FPI-Melbourne (New Haven Ave); FPI-
Melbourne (N. Wickham Rd); FPI-Viera; and FPI-Titusville.

54. From time to time, Dr. Cho sees patients at Surgery Partners’ FPI locations in

addition to Merritt Island, including Viera, and Titusville.
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 18 of 108 PagelD 186

55.  Plaintiff/Relator Dawn Baker, a professional physician recruiter, lives in the state
of Missouri and a resident of the United States. Ms. Baker graduated from Jackson College of
Ministries. She has been a professional physician recruiter since 1995. Based in St. Louis,
Missouri, Ms. Baker places physicians with healthcare providers throughout the United States.

Relator Baker’s Interactions with Surgery Partners’ William Milo

56. Since 2009, Ms. Baker has worked closely with Surgery Partners to provide
physician recruitment services. In that capacity, she has interacted with Surgery Partners’
physician recruitment executives, including Defendant William Milo.

57. Milo served as Surgery Partners’ Director of Human Resources from 2007 until
mid-2010, and then as Vice President of Operations & Physician Services, and Vice President of
Administration at Surgery Partners. He also served as Vice President of Logan Labs from 2011
until sometime before his departure in late 2015.

58. Defendant Milo holds a bachelor’s degree in Marketing from Florida State
University, a master’s degree in Business Administration from Hodges University, and a Senior
Professional in Human Resource (SPHR) certification from the Society for Human Resources
Management.

59. Prior to Surgery Partners, Milo served as the Associate Administrator of Medical
Surgical Specialists, a 70 physician group practice of Health Management Associates (HMA,
now a part of CHS). He has no formal medical training or clinical experience.

60. As Vice President of Operations/Administration, Defendant Milo oversaw
Surgery Partners’ physician services division, including the Pain Relief Center Defendants, as
well as the startup of Logan Labs.

61. During 2011, Defendant Milo related to Ms. Baker that he approached Surgery

13
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 19 of 108 PagelD 187

Partners’ CEO, Doyle, and proposed that Surgery Partners would benefit from owning its own
laboratory. Thereafter, Mr. Milo drafted a formal proposal, which Mr. Doyle approved.

62. As a result, in the fall of 2011, Surgery Partners began operating a subsidiary
UDT laboratory, Defendant Logan Labs. Defendant Milo initiated and was responsible for the
startup of Defendant Logan Labs.

63. Milo was intimately involved in establishing Logan Labs, including establishing
the lab’s ability to bill Government healthcare programs for UDT services. In September 2011,
when Surgery Partners applied the NPI for Logan Labs, 1720361173, Defendant Milo was
identified as the Vice President associated with the application.

64. | When Defendant Toepke arrived at Surgery Partners in August 2014 and became
Group President, Ancillary Services, Defendant Milo’s title was changed to Vice President of
Operations and Physicians Services. From that time, Defendant. Milo was no longer directly
responsible for Logan Labs operations.

65. From 2011 until his departure in December 2015, upon information and belief,
Defendant Milo was personally involved in implementing Surgery Partners’ efforts to generate
revenues from Logan Labs, including through referrals of Government healthcare programs
beneficiaries, by Surgery Partners’ physicians, including those at the Pain Relief Center
Defendants to Logan Labs for UDT services.

66. At the time of the September 2015 IPO for Surgery Partners, Inc., Defendant Milo
was the beneficial owner of 243,661 shares of common stock. In December of 2015, after the
Surgery Partners’ IPO, Milo left Surgery Partners. At the time, Surgery Partners paid him

millions of dollars for redemption of his Surgery Partners stock.

14
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 20 of 108 PagelD 188

67. Although he is no longer actively working for Surgery Partners or its subsidiaries,
the Surgery Partners website continues to list Milo as an employee. This may be because
Surgery Partners has exercised an option in Mr. Milo’s contract to extend the restrictive covenant
for two years while paying him his full salary.

68. When Defendant Milo left Surgery Partners in December of 2015, Chrissy
Infinger, Assistant Vice President (AVP), Business Development assumed physician recruitment
responsibilities and became Ms. Baker’s point of contact going forward.

69. Over eight years, from 2009 through December of 2016, based on her years of
experience in the industry, Dawn Baker recruited more than 30 physicians for Surgery Partners
practices throughout the country, including: Florida (Orlando, Tampa, Miami metro areas, as
well as Jacksonville, Sarasota, Merritt Island, Melbourne, Wellington/West Palm); Colorado
(Denver and Colorado Springs); Asheville, North Carolina, and Lebanon, Pennsylvania.

70. Ms. Baker recruited predominantly pain management physicians and orthopedic

surgeons for Surgery Partners, but she also recruited some ophthalmologists. Ms. Baker receives

a flat fee from Surgery Partners for each physician she successfully placed.

 

 

B. The Surgery Partners Defendants
1. Defendant Surgery Partners, Inc.
71. Defendant Surgery Partners, Inc. is a Delaware corporation which is

headquartered at 40 Burton Hills Boulevard, Suite 500, Nashville, Tennessee 37215.

72. Surgery Partners, LLC is a Florida limited liability company that was formed in
2004 by a Florida pain specialist. From 2007 until 2014, the principal place of business for
Surgery Partners, LLC was 5501 W. Gray Street, Tampa, Florida.

73. In 2010, Surgery Partners, LLC, and its chain of pain relief clinics was sold to

Defendant H.I.G. Capital, Inc. acquired for more than $153 million.

15
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 21 of 108 PagelD 189

74. In November 2011, Defendant Surgery Partners, LLC (now owned by H.I.G.
Capital) merged with NovaMed, which had a focus on ophthalmology services.

75. After the 2011 NovaMed merger, Mr. Doyle remained as CEO of the merged
entity, Surgery Partners, LLC. It was during Mr. Doyle’s tenure as CEO of both TPRC and
Surgery Partners that Logan Labs was formed.

76. In 2014, Surgery Partners, LLC acquired Nashville-based Symbion Healthcare, a
large national multi-specialty provider of ambulatory surgery centers and hospitals, for $792
million. At the time, Surgery Partners had headquarters in Chicago, Illinois, and Tampa, Florida.

77. Between 2011 until September of 2015, Surgery Partners, LLC operated a number
of privately held Delaware corporations and Florida subsidiaries.

78. In April 2015, after the Symbion merger, but before the IPO, the principal place
of business for Surgery Partners, LLC was changed to 40 Burton Hills Blvd., Suite 500,
Nashville, TN.

79. As related below, Surgery Partners became a publicly-traded company in
September of 2015.

80. On November 2, 2015, Surgery Partners, LLC filed a registration to use the name
of a Delaware corporation, Surgery Partners, Inc., within the state of Florida.

2. H.LG. Capital, Inc., Surgery Partners Acquisition Company, Inc.,

H.I.G. Capital, LLC, and H.LG. Surgery Centers, LLC. (The H.L.G.
Defendants)

a) Defendant H.LG. Capital, Inc.

81. H.1.G. Capital, Inc. is a privately-held Florida corporation headquartered at 1001

Brickell Bay Drive, 27'* Floor, Miami, Florida, 33131.

16
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 22 of 108 PagelD 190

82. H.I.G. Capital is an American-based global investor with private equity, growth
equity, real estate, and other holdings in more than 200 companies, including several located in
Florida. H.I.G. Capital currently has $21 billion of equity capital under management.

83. In 2010, Defendant H.I.G. Capital, Inc. purchased Surgery Partners, LLC, and its
chain of pain relief clinics for more than $153 million.

84, Upon information and belief, both before and after the sale to H.I.G. Capital, Inc.,
Surgery Partners owned and operated its pain management clinics through Defendant Tampa
Pain Relief Center, Inc. (““TPRC”).

85. When H.I.G. Capital, Inc. acquired Surgery Partners, LLC in 2010, Mr. Doyle,
who had been the COO since 2004, became the CEO of Surgery Partners, LLC, and Tampa Pain
Relief.

86. Mr. Doyle has been the Surgery Partners’ CEO for the duration of the H.I.G.
defendants’ ownership and/or control of Surgery Partners and its subsidiaries, including Logan
Labs.

b) Defendant Surgery Partners Acquisition Company, Inc.

87. In August 2011, one year after H.I.G. Capital purchased Surgery Partners, CEO,
Doyle formed Defendant Surgery Partners Acquisition Company, Inc. (Surgery Partners
Acquisition), a Florida corporation. The address for Surgery Partners Acquisition is the same as
defendants Surgery Partners, LLC and Tampa Pain Relief: 5501 West Gray Street, Tampa,
Florida.

88. Since August 2011, Defendant Doyle has been the CEO of Surgery Partners,

Surgery Partners Acquisition, and Tampa Pain Relief Center, Inc.

17
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 23 of 108 PagelD 191

89. As was the case for Defendant Surgery Partners, LLC, in 2015, the principal place

of business for Surgery Partners Acquisition was changed to Burton Hills Blvd., Nashville, TN.
c) Defendant Surgery Center Holdings, Inc.

90. As described below, Defendants formed Logan Labs in September 2011, nearly
two years after H.I.G. Capital, Inc. purchased Surgery Partners and its chain of pain relief clinics
(operated through subsidiaries, including defendant TPRC).

91. In September 2011, when Surgery Partners’ executive William Milo applied for
the National Provider Identifier (NPI) for Logan Labs, the parent organization of Logan Labs
was identified as “Surgery Center Holdings, Inc.”

d) Defendant HIG Capital Group, LLC

92. In August of 2015, just before the Surgery Partners IPO, Defendant H.I.G.
Capital, Inc. formed HIG Capital Group, LLC, a Florida limited liability company with a
principal place of business at 17401 NW 78 Avenue, Miami, Florida 33015.

93. Defendant H.I.G. Capital Group, LLC owns or operates H.J.G. Surgery Centers,
LLC. The principal business address of H.I.G. Surgery Centers, LLC is c/o H.I.G. Capital, LLC,
600 Fifth Avenue, New York, NY 10020.

e) Defendant Surgery Center Holdings, LLC

94. Just before the September 2015 IPO of Surgery Partners, Inc., Defendant H.1.G.
Surgery Centers, LLC, an affiliate of Surgery Partners, held 47,054,245 Class A Units of Surgery
Center Holdings, LLC.

95. At the time of the September 30, 2015 IPO, Defendant H.I.G. Surgery Center

Holdings, LLC received 82 %, or 27,780,115 shares of Surgery Partners, Inc.
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 24 of 108 PagelD 192

f) Defendant Surgery Partners, Inc. — Surgery Partners’
Reorganization

96. Surgery Partners, Inc. was formed on or about April 2, 2015, as a holding
company in order to facilitate an initial public offering (the “IPO”) of shares of common stock.

97. Between April 2, 2015 and September 30, 2015, Surgery Partners, Inc. conducted
business through Defendant Surgery Center Holdings, Inc. and its subsidiaries.

98. On September 30, 2015, Surgery Partners, Inc. became the direct parent and sole
member of Surgery Center Holdings, LLC (the “Reorganization”). In the Reorganization, all of
the equity interests held by the pre-IPO owners of Surgery Center Holdings, LLC were
contributed to Surgery Partners, Inc. in exchange for shares of common stock of Surgery
Partners, Inc. and certain rights to additional payments under a tax receivable agreement.

99. Between 2011 and September 2015, the Surgery Partners defendants, the H.1.G.
Capital defendants, and defendants Doyle and Toepke operated Surgery Partners and its affiliates
and physician practice subsidiaries (including its pain management practices), as well as
Defendant Logan Labs.

100. On or about October 1, 2015, Surgery Partners, Inc. completed its IPO. Since that
time, the Surgery Partners defendants (owned largely by the H.I.G. Capital defendants) operate
their Surgery Centers and ancillary services nationwide through a publicly-traded entity, Surgery
Partners, Inc.

101. Defendant Surgery Partners, Inc. is a holding company, and its sole material asset
is an equity interest in Surgery Center Holdings, LLC.

102. Defendant Surgery Center Holdings, LLC was and is the sole indirect owner of

the equity interests of Surgery Center Holdings, Inc. and has no other material assets.

19
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 25 of 108 PagelD 193

103. Surgery Partners’ operating segments include surgical facility services, ancillary
services, and optical services. Through these segments, Surgery Partners provides healthcare
services in 29 states.

104. Surgery Partners’ surgical facilities segment owns or operates at least 104 surgical
facilities (99 ASCs and five surgical hospitals). Surgery Partners owns these facilities in
partnership with physicians and, in some cases, healthcare systems in the markets and
communities it serves.

105. Surgery Partners’ surgical facilities include ambulatory surgical centers (ASCs)
and surgical hospitals which primarily provide non-emergency surgical procedures across many
specialties, including: otolaryngology, gastroenterology, general surgery, ophthalmology,
orthopedics, cardiology and pain management.

106. Of the 99 ASCs operated by Surgery Partners, 71 are pain ASCs, providing
treatments to patients who suffer from chronic pain, including Government healthcare program
beneficiaries. These treatments include: cervical and lumbar epidural injections; facet joint
blocks; Radio Frequency Ablation (RFA) of the Sacro-Iliac (SI) Joint; Spinal Cord Stimulator
(SCS) Trial and implantation; etc.

107. Since 2011 (when Logan Labs was formed), Surgery Partners has owned or
operated 71 pain ASCs, 28 within the state of Florida. Surgery Partners operates another 43 pain
ASCs in 21 other states: Colorado (1), Georgia (2), North Carolina (2), Pennsylvania (3),
Alabama (1), California (5), Delaware (1), Hawaii (1), Illinois (2), Indiana (2), Kansas (1),
Louisiana (1), Michigan (1), Mississippi (2), Missouri (4), Montana (1), New Hampshire (1),

Ohio (1), Tennessee (7), Texas (2), and Washington (2).

20
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 26 of 108 PagelD 194

g) The Bain Defendants

108. Defendant Bain Capital, L.P. (“Bain’’) is an American-based global investment
entity with private equity, venture capital, real estate, and other holdings in more than 800
companies, including several operating in Florida. Bain currently has approximately $105
billion of assets under management. Bain operates and invests in other companies through
various investment vehicles which it controls.

109. Defendant BCPE Seminole Holdings, L.P. is a Delaware limited partnership
created by Bain to invest on behalf of itself and its clients. Defendant Bain Capital Investors,
LLC, a Delaware limited liability company, is the sole member of Defendant BCPE Seminole
GP LLC, a Delaware limited liability company, which is the general partner of Defendant BCPE
Seminole Holdings, L.P. These additional Defendants are collectively referred to as the “Bain
Investments Vehicles.”

110. Defendant Bain purchased a controlling equity interest in Defendant Surgery
Partners on or about August 31, 2017 via the Bain Investment Vehicles. Specifically, Defendant
BCPE Seminole Holdings LP purchased the equity in Surgery Partners’ from Defendant H.I.G.
Surgery Centers, LLC pursuant to a Stock Purchase Agreement dated May 9, 2017. Upon
information and belief, both before and after the sale to Bain, Surgery Partners owned and
operated its pain management clinics through Defendant Tampa Pain Relief Center, Inc.
(“TPRC”).

Surgery Partners’ Ancillary Services 2011 —Present: Pain Relief Centers and Logan Labs

111. Surgery Partners also provides services that are ancillary to its main ASC
business. The company’s ancillary services segment includes multi-specialty physician practices,

a diagnostic laboratory (Defendant Logan Labs), a specialty pharmacy, urgent care facilities, etc.

21
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 27 of 108 PageID 195

112. Surgery Partners’ network of 53 multi-specialty physician practices include pain
management, otolaryngology, gastroenterology, general surgery, ophthalmology, orthopedics,
and cardiology.

113. The sources of Surgery Partners “ancillary service revenues” include, but are not
limited to fees for patient visits to the Surgery Partners’ physician practices (i.e. E&M services),
reimbursements for diagnostic tests ordered by physicians (i.e., UDT), and pharmacy services.

114. As of September 30, 2016, revenues from Surgery Partners’ ancillary services
subsidiaries represented 7.5% of all Surgery Partners’ revenues. Of the $1.1 billion in Surgery
Partners 2016 revenues, Surgery Partners’ ancillary services subsidiaries generated
approximately $75 Million.

115. In 2016, the largest contributor to Surgery Partners’ ancillary services revenues
was Defendant Logan Lab.

3. Surgery Partners’ Pain Management Physician Practices Segment

116. Since 2011, Surgery Partners has owned and/or operated at least 40 pain
management physician practices in six states (collectively “the Pain Relief Center Defendants”).
Surgery Partners owns and/or operates its pain management physician practices through
corporate subsidiaries.

117. While most of the pain management physician practices are located in Florida
(30), during the relevant time period, Surgery Partners and the Pain Relief Center Defendants
have owned and/or operated 11 pain clinics in other states: Georgia (6), Colorado (2, Denver
and Colorado Springs); Asheville, North Carolina (1); Lebanon, Pennsylvania (1), and

Chesterfield, Missouri (1).

22
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 28 of 108 PagelD 196

a) Defendant Tampa Pain Relief Centers, Inc. (TPRC)

118. Through its subsidiary, Defendant Tampa Pain Relief Centers, Inc. (TPRC),
Surgery Partners operates the vast majority (30) of its pain management physician practices
within Florida

119. TPRC was formed in 1996 by a Florida-based pain specialist, who expanded the
company to include a chain of surgery centers throughout the Tampa Bay area.

120. From 2004 through 2009, Defendant Doyle served as the Chief Operating Officer
(COO) of TPRC.

121. When H.I.G. Capital acquired TPRC in 2010, Mr. Doyle became the CEO of
Tampa Pain Management, Inc., located at 5501 W. Gray St, Tampa, FL. He held that position
through at least 2014.

122. In 2015, the address for Tampa Pain Management, Inc. was changed to 40 Burton
Hills Blvd., Suite 500, Nashville, TN, the headquarters of Surgery Partners.

123. From at least 2011 and the present, the Defendants, through Defendant TPRC,
operated pain management practices in the state of Florida where pain management specialists
referred most, if not all, lab-based UDT to Logan Labs. These Surgery Partners’ pain
management practices included, but were not limited to:

(a) Pain Medicine Institute Bradenton;

(b) Tampa Pain Relief Brandon (a/k/a Brandon Pain Management, Brandon
Pain Medicine, and Pain Medicine Inst. Brandon);

(c) Tampa Pain Relief Fletcher;

(d) Tampa Pain Relief Habana;

(e) Kendall Pain Relief Center;

23
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 29 of 108 PagelD 197

(f)
Center);

(g)

(h)

(i)

Central Florida Pain Centers — Lake Mary (a/k/a Lake Mary Pain Relief

Tampa Pain Relief Oldsmar;
Orlando Pain Relief Center;

Central Florida Pain Relief Centers — Downtown (Orlando).  (f/k/a

Rehabilitation Medical Group, Inc.). Defendant Doyle has been the CEO of Rehabilitation

Medical Group since approximately 2011. Rehabilitation Medical Group, Inc. was voluntarily

dissolved on December 21, 2016;

@)
(k)
& Rehab);

())

(n)
(0)
(p)
(q)
(r)
(s)
(t)

Central Florida Pain Relief Centers — Altamonte Springs;

Central Florida Pain Relief Centers — Sandlake (f/k/a Florida Spine Sports

Pinellas Pain Management;

Sarasota Pain Relief Centers — Lakewood Ranch;
Sarasota Pain Relief Centers — Bee Ridge;

Sarasota Pain Relief Centers — Venice;

Sarasota Pain Relief Centers — Central Sarasota;
Palm Beach Pain Relief Center — Wellington;

South Florida Pain Relief Center — Miami;

Florida Orthopedic Partners — Armenia — Tampa; and

Space Coast Pain Institute (a/k/a Florida Pain Institute (FPI) - Merritt

Island. Surgery Partners acquired this pain management practice on or about June 2015 from Dr.

Golovac and Dr. Gayles.

124. When Surgery Partners acquired Dr. Golovac’s pain management practices, he

24
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 30 of 108 PagelID 198

became Surgery Partners’ Medical Director for all Surgery Partners’ physician pain management
practices, including those in Florida, Colorado, and North Carolina.

125. During the relevant time period, Defendants tracked all referrals by physicians
and mid-level providers at these Florida pain management practices to Defendant Logan Labs.

126. Defendants identified Defendant TPRC as the referring “practice” for all of these
Florida pain management physician practice locations.

127. TPRC is identified as the “employer” for pain management specialists working at
Surgery Partners pain treatment centers throughout the state of Florida.

128. In November 2015, TPRC identified the following Officers and/or Directors in its
Amended Annual Report filed with the Florida Division of Corporations: CEO and President,
Michael Doyle; Senior Vice President and Secretary, Jennifer Boyd Baldock; Vice President,
John Byron Crysel; Vice President, Anthony Wayne Taparo; Executive Vice President and CFO,
Teresa Lynn Sparks; Vice President, George Middleton Goodwin; and Vice President,
Christopher Utz Toepke.

129. Like Defendants Doyle and Toepke, Anthony Taparo and George Goodwin held
simultaneous positions with both TPRC (the referring entity for the vast majority of referrals to
Logan Labs) and Surgery Partners (the owner of Logan Labs). From the 2014 merger with
Symbion, Mr. Taparo has served as President of Surgery Partners’ Atlantic Group, as well as the
Executive Vice President and CFO of TPRC. From the 2014 merger with Symbion, Mr.
Goodwin served as both President of Surgery Partners’ American Group, and Vice President of
TPRC.

b) Defendant Denver Pain Relief Center, PC

130. Between 2011 and the present, Defendants operated two pain management

25
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 31 of 108 PagelD 199

physician practices in the state of Colorado, one in Denver and another in Colorado Springs.

131. Defendant Denver Pain Relief Center, P.C., is a Colorado professional
corporation which was formed on or about August 26, 2011.

132. Since April 27, 2012, Defendant Denver Pain Relief Center, PC (Denver Pain
Relief) has done business as Colorado Springs Pain Relief Center, a physician-owned pain
management practice.

133. Denver Pain Relief Center, P.C. was formed by former Senior Vice President and
General Counsel of Surgery Partners, John Lawrence. At the time, Mr. Lawrence was
responsible for all legal matters relating to Surgery Partners and its operations, including
structuring and negotiating all acquisitions and other transactions.

134. Since April 2012, the defendants operated and/or referred to the Surgery Partners
pain management practices located in Colorado as Denver Pain Relief Center, PC (Denver) and
Denver Pain Relief Center, PC (COS), d/b/a Colorado Springs Pain Relief Center.

135. Through Denver Pain Relief Center, P.C., Defendants operated these two pain
management practices in the state of Colorado where pain management specialists referred most,
if not all, lab-based UDT to Logan Labs: Denver Pain Relief Center and Colorado Springs Pain
Relief Center.

136. On October 26, 2015, Defendants changed the principal address for Denver Pain
Relief Center, PC from 799 E. Hamden Avenue, Englewood, Colorado, to 40 Burton Hills Blvd.,
Nashville, TN. At that time, Jennifer Baldock, the Vice President of Defendants Surgery Partners
and Tampa Pain Relief, effectuated the address change.

c) Defendant Asheville Pain Relief Center, P.C.

137. Since approximately July of 2015, Defendants operated one pain management

26
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 32 of 108 PagelD 200

physician practice in the state of North Carolina, Asheville Pain Relief Center, P.C., a North
Carolina corporation.

138. Lesco Lloyd Rogers, MD is identified on filings with the North Carolina
Secretary of State as the President and incorporator of Asheville Pain Center, P.C.

139. During the relevant time period, Defendants’ pain management specialists at
Asheville Pain Relief Center referred most, if not all, lab-based UDT to Logan Labs.

140. During the relevant time period, Defendants tracked the referrals from Asheville
Pain Relief Center to Defendant Logan Labs. Defendants identified “Asheville Pain Relief
Center, PC” as the referring “practice” for all referrals to Logan Labs from this North Carolina
pain management physician practice.

d) Defendant Lebanon Pain Relief Center, PC

141. Between 2011 and the present, Defendants operated one pain management
physician practice in the state of Pennsylvania, Defendant Lebanon Pain Relief Center, PC.

142. During the relevant time period, Defendants tracked the referrals from Surgery
Center of Lebanon, LP to Defendant Logan Labs. Defendants identified “Lebanon Pain Relief
Center, PC” as the referring “practice” for all referrals from this Pennsylvania pain management
physician practice.

143. During the relevant time period, Defendants’ pain management specialists at
Lebanon Pain Relief Center referred most, if not all, lab-based UDT to Logan Labs.

e) Defendant Dallas Pain Relief Center, PC

144. During the relevant time, Defendants operated one pain management physician

practice in the state of Texas, Dallas Pain Relief Center, PC, which was registered with the Texas

Secretary of State in May of 2013.

27
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 33 of 108 PagelD 201

145. Dallas Pain Relief Center was located at 7709 San Jacinto Place, Plano, Texas.

146. During the relevant time period, Defendants’ pain management specialists at
Dallas Pain Relief Center referred most, if not all, lab-based UDT to Logan Labs, and
Defendants tracked the referrals from Dallas Pain Relief Center to Logan Labs.

f) Georgia Pain Management Physician Practices

147. During the relevant time, Defendants operated six pain management physician
practice locations in the state of Georgia: Brunswick, Dublin, Savannah, St. Mary’s, Vidalia, and
Waycross.

148. The defendants operated their Georgia practices under the names Coastal Pain
Center and/or Consultants in Pain Medicine.

149. During the relevant time period, Defendants’ pain management specialists in
Georgia referred most, if not all, lab-based UDT to Logan, and Defendants tracked all of the
referrals from Georgia pain specialists to Logan Labs.

4. Defendant Logan Laboratories, LLC (Logan Labs)

150. Defendant Logan Laboratories, LLC is a_ limited-liability corporation,
incorporated in the State of Delaware, and headquartered at 5050 West Lemon Street, Tampa,
Florida.

151. Logan Labs was incorporated on or about September 19, 2011. That same day, the
company was registered with the Florida Division of Corporations as a foreign limited liability
company. On September 22, 2011, defendants obtained an NPI for Logan Labs: 1720361173.

152. Logan Labs is a wholly-owned subsidiary of Surgery Partners. In its registration

as a foreign limited liability company, Logan Labs identified its managing members as Michael

28
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 34 of 108 PagelD 202

Doyle, CEO, 5501 West Gray Street, Tampa, Florida 33609. Its business in Florida was
identified as “medical laboratory services.”

153. Logan Labs is a national provider of diagnostic services, namely urine toxicology
testing (a/k/a UDT) services.

154. Patient urine samples must be collected at physician practices, packaged and
transported to Logan Labs’ facility in Tampa, Florida. Logan Labs has a billing address in
Cincinnati, Ohio.

155. The Logan Labs results are not available for one to two weeks after the specimen
is collected. Curiously, even though Surgery partners’ wholly-owned subsidiary is providing the
laboratory testing and issuing a report, the EMR at Surgery Partners’ physician practice was not
integrated with the Logan Labs software until around October 2016 (five years after Logan Labs
was created). During this time, Logan Labs reports had to be printed, and paper copies were
transferred to the patient record by scanning them into the EMR to achieve integration.

156. Physicians at Surgery Partners practices do not have prompt access to UDT
results when samples are sent to Logan Labs. They must wait for Logan Labs’ final report and
integration in the patient EMR before they can consider the effect of Logan Labs UDT on patient
care.

157. Defendants, through Logan Labs, submit, or cause the submission of claims for
Logan Labs services to Government-funded healthcare programs.

158. Defendants know that, as a condition of payment by Government-funded
healthcare programs, the qualitative UDT or quantitative UDT services on the Logan Labs claim
must be medically necessary as determined by the unfettered and independent medical judgment

of the treating physician.

29
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 35 of 108 PagelD 203

159. When Defendants submitted or caused the submission of Logan Labs claims for
UDT that resulted from Defendants’ policies and procedures requiring referrals of UDT to Logan
Labs without regard to medical necessity, and in interference with the independent medical
judgment of the treating physician, these claims were false.

160. Since its founding in 2011, Logan Labs has derived a significant portion of its
revenue from claims for UDT services that the Defendants submitted or caused to be submitted
to government-funded healthcare programs.

161. Defendant Logan Labs was reimbursed by Government-funded healthcare
programs on a fee-for-service basis, including, but not limited to: Medicare, Railroad Medicare,
Medicaid (including Florida, Colorado, Georgia, North Carolina, and Texas); TRICARE; The
Veterans’ Administration (VA); and CHAMPVA.

162, For example, between 2012 and June of 2015, Defendants submitted or caused
Logan Labs to submit in excess of $130 million in claims for quantitative UDT (“confirmation
tests”) to Medicare, including Medicare Part B of Florida and Railroad Medicare.

163. In addition, Medicare Part B data for 2014 shows that Logan Labs had the highest
average Medicare payment per patient for the state of Florida, $1,834, while the average
statewide was $237. Logan Labs also billed Medicare for an average of 82 services per patient,
where the average for other laboratories in Florida was 19.

164. During this same time period, Defendants submitted or caused Logan Labs to
submit in excess of $17 million in claims for quantitative UDT (‘confirmation tests”) to
TRICARE.

165. Defendants submitted or caused Logan Labs to submit in excess of $570,000 in

claims for quantitative UDT (“confirmation tests”) to Florida Medicaid. In contrast, Defendants

30
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 36 of 108 PagelD 204

billed Medicaid for only $3,469 in urine drug screening (qualitative) tests, and this was during
2013 only.

166. In addition, since its founding in 2011, Logan Labs also derived substantial
revenues from claims for UDT services billed to private insurers who administer government
healthcare programs, including: Eden Health (Medicare Advantage and Medicaid managed care);
United Healthcare (UHC) Medicare Part C plans; Humana Medicare; AARP Medicare; and
CarePlus Medicare plans.

167. For example, between 2012 and June of 2015, Defendants submitted or caused
Logan Labs to submit in excess of $41 million in claims to UHC seeking reimbursements for
quantitative UDT (“confirmation tests”) services provided by Logan Labs to UHC participants in
Medicare Part C (Medicare Advantage) Plans, including UHC Evercare and UHC Medicare
Complete.

168. Logan Labs also billed the United States Department of Labor for testing
performed relative to the workers compensation program of the Federal Employees’
Compensation Act (FECA).

169. Defendants also knowingly steered referrals of lab-based UDT from physicians
who have a financial relationship with Surgery Partners to Logan Lab. For example, Defendants
did not establish the robust sales force needed to market its services to physicians who are not
financially related to the Surgery Partners Defendants. On information and belief, at one time,
Logan Labs had approximately five sales representatives who marketed to unaffiliated
physicians. Currently, Logan Labs has only two or three such sales representatives, one of whom
is Terry McNamara.

170. During the relevant time period, nearly all of the claims submitted by Logan Labs

31
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 37 of 108 PageID 205

to Government-funded healthcare programs were for lab-based UDT services referred by
physicians working at Surgery Partners’ pain management physician practice subsidiaries:
Defendant TPRC; Defendant Denver Pain Relief Center, PC; Defendant Lebanon Pain Relief
Center, and pain relief subsidiaries located in Georgia, North Carolina and Texas.
a) Individual Defendants
qd) Defendant Michael T. Doyle

171. Defendant Michael T. Doyle currently resides at 3417 S Beach Drive, Tampa,
Florida 33629.

172. Since 2004, Doyle has served in a leadership position at Defendant Surgery
Partners and its related entities. Prior to joining Surgery Partners, Doyle served as SVP of
Operations for HealthSouth. Mr. Doyle does not have medical training or experience.

173. From 2004 through 2009, Defendant Doyle was the Chief Operating Officer of
Defendant Surgery Partners, LLC. From 2010 until 2014, Mr. Doyle served as the CEO of
Surgery Partners, LLC. Since 2011, Defendant Doyle has also served as the CEO of Defendant
Logan Labs.

174, Mr. Doyle has been with Surgery Partners since its beginning and has been touted
with “growing the company organically and through acquisitions.” Mr. Doyle’s compensation is
based in part on his ability to grow the company “organically.”

175. Organic growth refers to generating revenues from the company’s current assets
(i.e., pain management practices who generate revenues for the company’s wholly-owned lab),
rather than through acquisitions of additional surgery centers or physician practices.

176. Upon information and belief, in approximately 2011, Defendants Doyle and

William Milo established Surgery Partners’ own urine drug testing laboratory (Defendant Logan

32
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 38 of 108 PagelD 206

Labs) in order to generate “organic” revenue from Surgery Partners’ affiliated physicians,
including its employed pain management specialists.

177. At the time of the Surgery Partners’ September 2015 IPO, Michael Doyle owned
9.5% (3,208,389) of the shares of common stock of Surgery Partners, Inc.

178. Defendant Doyle’s stock is valued at an estimated $62.5 million (based on a
March 31, 2017 closing price of $19.50 per share).

179. During the relevant time period, Mr. Doyle has transferred a portion of his shares
of common stock of Surgery Partners, Inc. to a trust for the benefit of his immediate family.

(2) Defendant William Milo

180. Defendant Milo currently resides at 12622 Stanwyck Circle, Tampa, Florida
33626 and does business at 4730 N Habana Avenue, Suite 204 Tampa, Florida 33614.

181. As alleged above, from 2007 until mid-2010, Milo served as Surgery Partners’
Director of Human Resources. Thereafter he was Surgery Partners’ Vice President of Operations
& Physician Services, and Vice President of Administration at Surgery Partners. He also served
as Vice President of Logan Labs from 2011 until sometime before his departure in late 2015.

182. As alleged above, while Vice President of Operations/Administration, Defendant
Milo oversaw Surgery Partners’ physician services division, including the Pain Relief Center
Defendants, as well as the startup of Logan Labs.

183. As also alleged above, Milo was directly responsible for establishing Logan Labs,
including establishing the lab’s ability to bill Government healthcare programs for UDT services.
In September 2011, when Surgery Partners applied the NPI for Logan Labs, 1720361173,

Defendant Milo was identified as the Vice President associated with the application.

33
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 39 of 108 PagelD 207

(3) Defendant Christopher Utz (Chris) Toepke

184. Defendant Toepke currently resides at 4922 New Providence Ave., Tampa,
Florida, 33629.

185. From August 2014 to the present, Toepke has served as Surgery Partners, Inc.
Group President, Ancillary Services. In that capacity, Toepke is responsible for Surgery
Partners’ division made up of the company’s non-surgical business lines, including physician
services and the company’s diagnostic laboratory subsidiary, Defendant Logan Labs. Since
joining Surgery Partners, Defendant Toepke has also served as a Vice President for Defendant
TPRC.

186. Mr. Toepke is responsible for “setting strategic direction, driving growth both
organically and through acquisition, building an organization dedicated to operational excellence
and physician and other key stakeholder relationship management.”

187. Like Defendant Doyle, Mr. Toepke has been focused on generating revenue
through “organic” growth, which upon information and belief, includes growing Surgery
Partners revenue through physicians who are employed and/or otherwise affiliated with Surgery
Partners.

188. Since his arrival at Surgery Partners and its subsidiaries in August of 2014,
Defendant Toepke has been an enthusiastic proponent and enforcer of the Defendants’ policies
and strategies aimed at causing Surgery Partners’ pain management physicians, including Dr.
Cho, to refer patients to Defendant Logan Labs without regard for medical necessity.

189. At the time of the September 2015 IPO for Surgery Partners, Inc., Defendant
Toepke was the beneficial owner of 67,316 shares of common stock. Mr. Toepke’s stock is

valued at an estimated $1.3 million (based on a 3/31/2017 closing price of $19.50 per share).

34
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 40 of 108 PagelD 208

190. In his capacity as Defendant Surgery Partners’ Vice President, Mr. Toepke also
speaks at conferences related to ASC management and physician practices. For example, in
February 2017, Mr. Toepke was a panelist at the 2017 ASC & Physician Practice Management
Symposium held in Miami, Florida. His panel addressed the following topics: “hot specialties,
including...pain management;” “Strategies and issues related to expanding platforms and bolt-on
acquisitions...The carrot: incentivizing productivity post-transaction through bonus pools,
rollover equity and earnouts...The stick: incentivizing productivity post-transaction through
clawbacks and holdbacks.”

191. Prior to August 2014, Toepke served as a Business Unit President for One Call
Care Management, a leading third-party vendor of specialty medical services to workers’
compensation payers. Before that, Mr. Toepke was a management consultant with Bain &
Company, where he focused on growth strategy, performance improvement and private equity
due diligence projects.

192. Mr. Toepke has a BA from Lafayette College and an MBA from the J.L. Kellogg
School of Management, Northwestern University. Other than his experience in the workers’
compensation arena, Mr. Toepke does not have any medical or healthcare experience.

193. Mr. Toepke lacks medical training and professional experience, including the
areas of clinical laboratory services, pain management or addiction treatment.

V. BACKGROUND ON FEDERAL & STATE-FUNDED HEALTH INSURANCE
PROGRAMS

A. Medicare Program: Coverage Only for Medically Necessary Services

194, In 1965, Congress enacted Title XVIII of the Social Security Act, which established
the Medicare Program to provide health insurance for the elderly and disabled. Medicare is a health

insurance program for: people age 65 or older; people under age 65 with certain disabilities; and

35
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 41 of 108 PagelD 209

people of all ages with end-stage renal disease (permanent kidney failure requiring dialysis or a
kidney transplant). Medicare now has four parts: Part A (inpatient hospital treatment); Part B, Part
C (managed care plans), and the Part D (prescription drug) Program.

195. Medicare Parts A and B are often referred to, collectively, as “Original Medicare”.

196. Medicare Part B (Medical Insurance) covers certain medical services, such as
clinical laboratory test services, doctors’ services and other outpatient care. Part B pays for covered
health services and supplies only when they are medically necessary. 42 U.S.C. § 1395k(a)(2)(B).

197. Defendants submitted claims to and received payment from Medicare Part B for the
UDT services provided by Surgery Partners’ subsidiary, Logan Labs.

198. Medicare Part C (Medicare Advantage) provides Medicare recipients with
additional, private healthcare plans that provide coverage consummate with that provided in
Original Medicare (Parts A and B) and may provide additional coverage as well. These private
healthcare plans, referred to as Medicare Advantage plans, receive substantial federal funds. Thus,
when providers submit claims to Medicare Advantage or Medicare Part C plans, they are submitting
claims to government-funded healthcare programs.

199. Defendants also submitted claims to and received payment from Medicare Part C
plans (Medicare Advantage) plans for the UDT services provided by Surgery Partners’ subsidiary,
Logan Labs

200. Over the last forty years, the Medicare Program has enabled the elderly and disabled
to obtain necessary medical services from medical providers throughout the United States.

201. The Medicare Program is administered through the United States Department of
Health and Human Services (“HHS”) and, specifically, the Centers for Medicare and Medicaid

Services (“CMS”), an agency of HHS. Much of the daily administration and operation of the

36
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 42 of 108 PagelD 210

Medicare Program is managed through private insurers under contract with the federal government
(particularly CMS).

202. To participate in the Medicare program as a new enrollee, clinical laboratories such
as Logan Labs must submit a Medicare Enrollment Application, CMS Form-855B. Laboratories
also complete Form CMS-855B to change information or to reactivate, revalidate and/or terminate
Medicare enrollment.

203. Medicare regulations require providers and suppliers to certify that they meet, and
will continue to meet, the requirements of the Medicare statute and regulations. 42 C.F.R.
§424.516(a0(1).

204, An authorized official must sign the “Certification Section” in Section 15 of Form
CMS-855B, which “legally and financially binds [the]supplier to all of the laws, regulations, and
program instructions of the Medicare program.”

205. Authorized officials for Logan Labs were required to sign the certification statement
in Section 15 of Form CMS-855B, indicating that they understood that the laboratory was required
to comply with Medicare laws, regulations, and program instructions, which include, but are not
limited to, the Stark Law and the Anti-Kickback Statute.

206. The National Provider Identifier (‘NPI’) is a standard and unique health identifier
for health care providers. All providers and practitioners must have an assigned NPI number prior to
enrolling in Medicare.

207. To obtain Medicare and Medicaid reimbursement for certain outpatient items or
services, providers and suppliers submit a claim form known as the CMS 1500 form (“CMS 1500”)
or its electronic equivalent (known as the 837P form).

208. Among the information the provider or supplier includes on a CMS 1500 or 837P

37
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 43 of 108 PagelD 211

form are certain five-digit codes, including Current Procedural Terminology Codes (“CPT codes”)
and Healthcare Common Procedure Coding System (“HCPCS”) Level II codes, that identify the
services rendered and for which reimbursement is sought, and the unique billing identification
number of the “rendering provider” and the “referring provider or other source.”

209. Each request for payment or bill submitted for an item or service payable under
Medicare Part B must include the name and unique physician identification number for the referring
physician. 42 U.S.C. § 13951(q){1).

210. During the relevant time period, Defendant Logan Labs performed all of its UDT in
its single facility in Florida, and submitted all claims to the Medicare contractor responsible for
processing Medicare Part B claims in that state,

211. To participate in Medicare, providers must assure that their services are provided
economically and only when, and to the extent they are, medically necessary.

212. Sections 1814(a)(2) and 1835(a)(2) of the Social Security Act, establish that, as a
condition for Medicare payment, a physician must certify the necessity of the services and, in some
instances, recertify the continued need for those services. 42 C.F.R. § 424.10. Regardless of the
rules governing the particular type of care, in order for the federal government to cover services
under Medicare Part A or Medicare Part B, or for a Medicare Part C plan to provide coverage, all
care must be “medically necessary.”

213. Medical care is “medically necessary” when it is ordered or prescribed by a licensed
physician or other authorized medical provider, and Medicare (or a Medicare Part C plan) agrees
that the care is necessary and proper. Services or supplies that are needed for the diagnosis or
treatment of a medical condition must meet the standards of good medical practice in the local area.

214. Medicare programs, both Part B and Part C plans, provide reimbursement to

38
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 44 of 108 PagelD 212

healthcare providers or urine drug testing (UDT) services.

215. However, the Medicare program covers UDT only when medically necessary as
determined by the independent medical judgment of the beneficiary’s physician.

B. The Medicaid Program

216. Medicaid was created in 1965, at the same time as Medicare, when Title XIX was
added to the Social Security Act. The Medicaid program aids the states in furnishing medical
assistance to eligible needy persons, including indigent and disabled people. Medicaid is the largest
source of funding for medical and health-related services for America’s poorest people. Medicaid is
a cooperative federal-state public assistance program which is administered by the states.

217. Funding for Medicaid is shared between the federal government and those state
governments that choose to participate in the program. Federal support for Medicaid is significant.
For example, in fiscal year 2017, in the state of New Jersey, the federal government provides 50%
of the funding for Medicaid, while the state pays 50% of the funding. The federal government also
provides greater than 50% of the funding for Medicaid programs in the plaintiff states of Florida,
Colorado, Georgia, North Carolina, and Texas. The remaining funds are provided by the state.
Title XIX of the Social Security Act allows considerable flexibility within the States’ Medicaid
plans and, therefore, specific Medicaid coverage and eligibility guidelines vary from state to state.

218. Medicaid reimburses healthcare providers for medically necessary urine toxicology
testing services.

219. Like the Medicare Program, Medicaid only covers services or supplies that are
medically necessary for the diagnosis or treatment of a medical condition, in keeping with the

standards of good medical practice in the local area.

39
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 45 of 108 PagelD 213

Cc. Other Federal Healthcare Programs

220. In addition to Medicaid and Medicare, the federal government reimburses a portion
of the cost of diagnostic services (including urine toxicology testing and the interpretation of those
results) under several other federal healthcare programs, including but not limited to
CHAMPUS/TRICARE, CHAMPVA, and the Federal Employees Health Benefit Program
(“FEHBP”).

221. CHAMPUS/TRICARE, administered by the United States Department of Defense,
is a healthcare program for individuals and dependents affiliated with the armed forces.
CHAMPVA, administered by the United States Department of Veteran Affairs, is a healthcare
program for the families of veterans with a 100 percent service-connected disability. The Federal
Employee Health Benefit Program, administered by the United States Office of Personnel
Management, provides health insurance for hundreds of thousands of federal employees, retirees,
and their survivors.

VI. APPLICABLE LAW

A. The Federal False Claims Act

222. The federal False Claims Act (“federal FCA”) provides, in pertinent part:

(a) Any person who (1) knowingly presents, or causes to be presented, a false
or fraudulent claim for payment or approval; (2) knowingly makes, uses, or causes to be made or
used, a false record or statement material to a false or fraudulent claim; (3) conspires to commit a
violation of (1) or (2) is liable to the United States Government for a statutory civil penalty, plus
three times the amount of damages which the Government sustains because of the act of that
person. 31 U.S.C. §3729(a)(1)(A)-(C).

(b) “[T]he terms ‘knowing’ and ‘knowingly’ (A) mean that a person, with

40
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 46 of 108 PagelD 214

respect to information (1) has actual knowledge of the information; (2) acts in deliberate
ignorance of the truth or falsity of the information; or (3) acts in reckless disregard of the truth or
falsity of the information; and require[s] no proof of specific intent to defraud.” 31 U.S.C. §
3729(b)(1).

B. Self-Referral Prohibitions 42 U.S.C. 1395nn (the “Stark Law”)

223. The federal physician self-referral prohibition, 42 U.S.C. § 139S5nn (commonly
known as the “Stark Law”) prohibits an entity from submitting claims to Medicare for
“designated health services” (“DHS”), including clinical laboratory services, if: 1) such services
were referred to the entity by a physician with whom the entity had a financial relationship; and
2) the financial relationship does not fall within a statutory or regulatory exception. 42 U.S.C. §§
1395nn; 42 C.F.R. §§ 411.351 et seq.

224, Because compliance with the Stark Law is a condition of payment by the
Medicare program, an entity may not request or receive payment for any DHS provided in
violation of the Stark Law. See 42U.S.C. §§ 1395nn(a)(1), (g)(1).

225. Further, federal regulations interpreting the Stark Law require that “[a]n entity
that collects payment for a designated health service that was performed pursuant to a prohibited
referral must refund all collected amounts on a timely basis... .” 42 C.F.R. § 411.353(d).

226. A “financial relationship” includes a “compensation arrangement,” which means
any arrangement involving any “remuneration” paid to a referring physician “directly or
indirectly, overtly or covertly, in cash or in kind” by the entity furnishing the DHS. See 42
U.S.C. §§ 1395nn(h)(1)(A) and (h)1)(B).

227. Effective October 1, 2008, ‘a physician is deemed to ‘stand in the shoes’ of his or

her physician organization and have a direct compensation arrangement with an entity furnishing

4]
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 47 of 108 PagelD 215

DHS if -- (A) The only intervening entity between the physician and the entity furnishing [DHS]
is his or her physician organization; and (B) The physician has an ownership or investment
interest in the physician organization.” 42 C.F.R. § 411.354(c)(1)\(ii).

228. Under the Stark Law, an “entity is considered to be furnishing DHS if it . . . [is
the] entity that has presented a claim to Medicare for the [DHS]... .” 42 C.F.R. § 411.351.

229. A “referral” includes “the request by a physician for, or ordering of, or the
certifying or recertifying of the need for, any [DHS] for which payment may be made under
Medicare Part B....” 42 C.F.R. § 411.351.

230. The Stark Law and its interpretive regulations contain exceptions for certain
compensation arrangements. The statute and regulations also exempt certain items from the
definition of “remuneration,” including items “used solely to (J) collect, transport, process, or
store specimens for the entity providing the item, device, or supply, or (II) order or communicate
the result of tests or procedures for such entity.” 42 U.S.C. § 1395nn(h)(1)(C)(ii); 42 C.F.R.

C. The Federal Anti-Kickback Statute

231. Enacted in 1972, the main purpose of the federal Anti-Kickback Statute, 42
U.S.C. § 1320a-7b(b), is to protect patients and federal healthcare programs from fraud and
abuse by curtailing the corrupting influence of money on healthcare decisions.

232. When an entity pays kickbacks to a provider in order to induce him/her to refer or
recommend patients to the entity for goods and/or services, it fundamentally compromises the
integrity of the doctor-patient relationship. Government-funded healthcare programs, such as
Medicare and Medicaid, rely upon providers to decide what treatment is appropriate and
medically necessary for patients, and, therefore, payable by that healthcare program. As a

condition of its reimbursement, government healthcare programs require that the physicians must

42
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 48 of 108 PagelD 216

render their services without the conflict inherent in receipt of a kickback.

233. The federal Anti-Kickback Statute and analogous state laws make it a crime to

knowingly and willfully offer, pay, solicit or receive any remuneration to induce a person:
(1) to refer an individual to a person for the furnishing of any item or service
covered under a federal healthcare program; or
(2) to purchase, lease, order, arrange for or recommend any good, facility,
service, or item covered under a federal healthcare program.
42 U.S.C. § 1320a-7b(b){1) and (2).

234. The term “any remuneration” encompasses any kickback, bribe, or rebate, direct
or indirect, overt or covert, in cash or in kind. 42 U.S.C. § 1320a-7b(b)(1).

235. Violations of the federal Anti-Kickback Statute must be knowing and willful. 42
U.S.C. § 1320a-7b(b){1).

236. The federal Anti-Kickback Statute has been interpreted by the federal courts to
cover any arrangement involving federal healthcare program funds where one purpose of the
remuneration was to obtain money for the referral of services or to induce further referrals. Proof
of an explicit guid pro quo is not required to show a violation of the Anti-Kickback Statute.

237. A violation of the federal Anti-Kickback Statute constitutes a felony punishable
by a maximum fine of $25,000, imprisonment up to five years, or both. Any party convicted
under the federal Anti-Kickback Statute must be excluded (i.e., not allowed to bill for any
services rendered) from Federal healthcare programs for a term of at least five years. 42 U.S.C.
§ 1320a-7(a)(1).

238. Even without a conviction, if the Secretary of HHS finds administratively that a

provider has violated the federal Anti-Kickback Statute, the Secretary may exclude that provider

43
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 49 of 108 PagelD 217

from federal healthcare programs for a discretionary period, and may impose administrative
sanctions of $50,000 per kickback violation. 42 U.S.C. § 1320a-7(b).

239. HHS has published safe harbor regulations that define practices that are not
subject to prosecution or sanctions under the federal Anti-Kickback Statute because such
practices would unlikely result in fraud or abuse. See 42 C.F.R. § 1001.952. However, only
those arrangements that precisely meet all of the conditions set forth in the safe harbor are
afforded safe harbor protection.

240. Compliance with the Anti-Kickback Statute is a condition of payment under the
Medicare and Medicaid programs, and that condition applies regardless of which entity is
submitting the claim to the government.

241. The Anti-Kickback Statute expressly provides that claims that arise from a
kickback scheme are false and violate the False Claims Act. No further express or implied false
statement is required to render such infected claims false, and none can wash the claim clean.

242. It is the very fact that the healthcare decision-maker has accepted a kickback that
per se renders not payable the claims for goods or services as to which the kickback was given,
not whether the decision-maker would have otherwise selected that good or service.

243. Moreover, as a prerequisite to participating in federally-funded healthcare
providers, like Alliance, must certify (expressly or, through their participation in a federally-
funded healthcare program, impliedly) their compliance with the federal Anti-Kickback Statute.

244. As a prerequisite to participating in the various state Medicaid programs,
providers of healthcare services must certify (expressly or, through their participation in the
state-funded healthcare program, impliedly) their understanding of and compliance with both the

federal Anti-Kickback Statute and applicable state anti-kickback laws. Compliance with the

44
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 50 of 108 PagelD 218

Anti-Kickback Statute is a precondition for payment.

245. Even in absence of an express certification of compliance, a party that submits a
claim for payment impliedly certifies compliance with all conditions of payment, i.e., that it is
properly payable. Consequently, if a healthcare provider pays a kickback to induce the referral or
recommendation of a patient for inpatient or out-patient services and related goods, it renders
false the submitter’s implied or express certification of compliance that the resulting claim meets
the requirements of the Anti-Kickback Statute.

246. Many states, including those states identified as Plaintiffs herein, have enacted
similar prohibitions against the provision of illegal inducements to healthcare decision-makers.
VII. DEFENDANTS’ SCHEME TO PRESSURE AND INDUCE PHYSICIANS

ACROSS THE UNITED STATES TO ORDER COSTLY QUANTITATIVE
URINE DRUG TESTS

A. The Urine Drug Tests at Issue

247. Drug testing is used to determine the presence or absence of drugs or metabolites,
also known as “analytes,” in a patient’s system. Drug testing can be “qualitative” (to determine
the presence or absence of an analyte) or “quantitative” (to provide a numerical concentration of
an analyte). Different testing methodologies have different capabilities and limitations.

248. Drug testing is performed in a number of contexts. In the clinical health care
context, drug testing can be used to monitor whether patients are taking prescribed drugs or
taking or abusing drugs not prescribed.

249. Urine is the most common medium used for drug testing, and during the relevant
period is was nearly the exclusive medium for testing used by Logan Labs.

250. There are different types of urine drug testing, generally based on the location of

the test (in-office or at a laboratory), which have different associated costs.

45
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 51 of 108 PagelD 219

251. “Point of care” or “POC” testing—at a physician’s office or clinic—is generally
performed by “immunoassay” methodologies. Three types of immunoassays that are in common
use: 1) enzyme immunoassay (EIA), 2) fluorescence polarization immunoassay (FPIA) and 3)
radioimmunoassay (RJA). These three types of immunoassay are based on the same general
principle: binding antibodies are used to detect specific drugs.or groups of drugs. Immunoassays
generally provide a qualitative result indicating the presence or absence of a drug or drug class
above pre-set “cut-off” or concentration levels.

252.  In-office testing is often performed with POC drug test cups that have a number
of built-in drug test strips (usually 8 to 12), each of which tests for a specific drug or drug class.

253. In-office testing can also be performed on immunoassay analyzer machines,
known as “desktop” or “benchtop” analyzers, which are more sophisticated and generally
reimbursed at higher levels than POC test cups.

254. Under CLIA, CMS oversees all laboratory testing services. UDT performed using
POC drug test strips and test cups is generally “CLIA-waived.” CLIA-waived tests are
categorized as simple laboratory examinations and procedures that have an insignificant risk of
an erroneous result or pose no risk of harm to the patient if the test is performed incorrectly. 43
C.F.R. § 493.15(b). To perform CLIA-waived tests, physicians need to enroll in CLIA and obtain
a waiver. 42 C.F.R. § 493.35. To operate a benchtop or desktop analyzer, physician practices are
generally required to obtain CLIA certification to perform moderate or high complexity
laboratory tests.

255. There is little difference between office-based POC drug testing and lab-based
qualitative UDT except cost. Lab-based qualitative UDT is more expensive than office-based

POCT if more sophisticated technology (FPIA or RIA) is utilized.

46
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 52 of 108 PageID 220

256. As discussed in the next section, since April 2010, Medicare generally only
reimburses one unit of POC testing per patient encounter, based on the methodology used
(analyzer versus POC test cup with embedded test strips). As of January 1, 2011, the Medicare
reimbursement for POC tests is determined by the complexity of the test under CLIA (HCPCS
billing code “G0434” for CLIA-waived tests and “G0431” for high-complexity analyzer tests).

257. POC drug testing, including use of POC test cups, is the standard of practice for
drug testing in pain management. Most patients need only limited, if any, laboratory testing,
based on their POC test results, drug abuse history, and clinical presentation.

258. Testing at laboratories is generally performed by more precise methodologies,
such as column chromatography in combination with mass spectrometry. Such methods include
gas chromatography with mass spectrometry (“GCMS”) and/or high-performance liquid
chromatography (“HPLC”). These testing methodologies can provide quantitative results,
identifying the concentration of a drug or metabolite in a sample. Quantitative tests are often
billed for each drug or drug class tested, using CPT codes assigned for quantitative tests of each
drug or class and, in some cases, multiple units of those CPT codes. Quantitative tests can be
used to “confirm” POC test results, as they use a second, more accurate methodology.

259. Logan Labs performed UDT by liquid chromatography with tandem mass
spectrometry (“LC-MS/MS”).

260. Logan Labs’ LC-MS/MS technology enabled it to test urine specimens for
numerous drugs and metabolites during a single run of an aliquot of a urine sample through the

LC-MS/MS machine.

47
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 53 of 108 PagelD 221

The Value of Confirmation Testing — Limited to Unexpected Screening Results

261. The clinical value of Logan Labs’ “confirmatory” or “quantitative” laboratory
testing depends on the physician’s independent assessment of his or her patient’s medical
condition. The clinical utility of a “confirmation” or “quantitation” of UDT screening test results
depends in part on the patient’s history of compliance with drug treatment, whether there is any
history of drug abuse, their clinical presentation, and whether the UDT screening test result is
expected or unexpected.

262. Ifa drug screening test is warranted and the results are negative for an illicit drug
or drug not prescribed, and there is nothing in the patient’s presentation or drug abuse history to
indicate abuse of that drug, then a quantitative laboratory test for that drug is not reasonable and
necessary for the treatment and diagnosis of that patient, and therefore not covered by Medicare.

Guidelines on Urine Drug Testing

263. Professional organizations issue guidelines regarding UDT in the clinical setting,
including UDT for chronic pain patients prescribed opioids. According to the Substance Abuse
and Mental Health Services Administration (“‘“SAMSHA”), the development of UDT guidelines
in the clinical setting draws on the experience of workplace drug testing, including the 21
Federal Drug-Free Workplace Program and its guidelines (“Federal Workplace Guidelines”). 73
Fed. Reg. 71858 (Nov. 25, 2008).

264, Under the Federal Workplace Guidelines, a “Negative Result” includes results
reported by certified laboratories when a valid specimen “contains no drug or the concentration
of the drug is less than the cutoff concentration for that drug or drug class.” Id. at 71878 (Sec.

1.5). Laboratories may report a valid specimen as “negative” when “each initial drug test is

48
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 54 of 108 PagelD 222

negative[.]” Id. at 71894. Under the Federal Workplace Guidelines, a negative result on these
initial immunoassay tests do not require confirmation testing by another method. See id.

265. Logan Labs is well aware that professional organizations and national experts
have published guidelines regarding the use of UDT in clinical pain management.

266. As Logan Labs knew, none of these guidelines recommended the routine use of
quantitative laboratory testing, such as the LC-MS/MS testing that Logan Labs performs, to
“confirm” expected negative immunoassay results.

267. Instead, published guidelines addressed the need for confirmatory/quantitative
laboratory testing, they generally recommended a UDT protocol whereby an immunoassay test is
administered first and then only unexpected results are referred for laboratory-based
confirmatory testing via a quantitative method such as LC-MS/MS.

268. For example, recommendations are made by other authoritative entities, including
the ASIPP and SAMSHA. See Manchikanti L, Abdi 8, et al., Pain Physician 2012; 15:S67-S116,
ISSN 1533-3159, ASIPP Guidelines for Responsible Opioid Prescribing in Chronic Non-Cancer
Pain; Substance Abuse and Mental Health Services Administration, Clinical Drug Testing in
Primary Care, Technical Assistance Publication (TAP) 32, HHS Publication No. (SMA) 12-
4668. D. Reimbursements for Laboratory Tests

269. Different types of urine drug tests have different costs. Since January 2011, POC
test cup tests have been billed to Medicare using HCPCS code G0434 and reimbursed at a fixed
rate of approximately $20-25 per patient encounter—tregardless of the number of substances
tested. Also since January 2011, POC high-complexity immunoassay tests have been billed to
Medicare using HCPCS code G0431 and reimbursed at a fixed rate of approximately $100 per

patient encounter—again, regardless of the number of substances tested.

49
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 55 of 108 PagelD 223

270. Relators believe that prior to their involvement with Surgery Partners, the vast
majority of competent pain management providers affiliated with the Defendants who provide
care to Government healthcare beneficiaries would have used qualitative UDT (a/k/a drug
screening tests) to detect the presence of alcohol or drugs in the beneficiaries’ bodies.

271. The simple and quick urine dip stick test is an example of “qualitative” or “drug
screening” test. It is simple to administer, inexpensive, and the results are available immediately
while the patient is still in the provider’s office.

272. When the urine dip stick UDT is used, because the results are available while the
patient is still in the office and can be considered for the patient’s plan of care, there is no need
for a follow-up visit to consider UDT results.

273. In contrast, quantitative UDT (a/k/a confirmation testing) such as Logan Labs’
LC-MS/MS technology requires that the patient’s urine sample is referred to an outside lab for
testing. It is expensive and the results are not available during the patient’s appointment. When
quantitative or confirmation UDT results are received weeks later, the patient must return for a
follow-up visit to consider these results in the patient’s plan of care (even when quantitative
UDT was not medically necessary at the initial visit).

274. In pain management, when medically necessary, providers first employ drug
screening, or qualitative UDT. When medically indicated, after the qualitative (drug screening)
UDT, Pain management providers will refer patients for medically necessary quantitative
(confirmation) UDT. For example, when the result of the drug screening test is different from
what the provider would expect based on the patient’s medical history, clinical presentation, or
the patient’s own statements, the provider may confirm the results of their examination and

screening UDT by referring the patient to an outside lab for quantitative UDT.

30
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 56 of 108 PagelD 224

275. Although quantitative UDT can be ordered in the first instance in the rare
situations that it is medically necessary, pain management specialists do not regularly refer
patients for quantitative (confirmation) UDT without the benefit of qualitative (screening) UDT.

276. For example, before November of 2015, when Dr. Cho worked at a California
Detox Clinic, his practice involved use of random drug screening tests (dip stick cups) whenever
medically necessary. If the drug screening test results yielded unexpected positive or negative
results, and Dr. Cho determined it was medically necessary to order confirmation (qualitative)
UDT, he would order only those tests that were medically warranted.

277, In general, based on Dr. Cho’s 20 years of experience in pain management,
between 10% and 15% of medically necessary qualitative UDT (drug screening tests) will
require a quantitative test to confirm the result of a drug screening UDT (urine cup test) to
eliminate the possibility of a false positive or negative result. This statistic varies depending on
the age and prevalence of drug abuse among the clinic population.

B. Surgery Partners’ Two Schemes to Fraudulently Generate UDT Referrals
for Logan Labs

278. Since late 2011, Defendants have concurrently employed at least two fraudulent
schemes aimed at interfering with the independent medical judgment of providers (both
physicians and mid-level providers) working at physician practices owned or operated by
Surgery Partners in order to generate hundreds of millions of dollars in referrals to Defendant
Logan Labs, located in Tampa, Florida.

279. First, Defendants pressure physicians and manipulate Surgery Partners’
physicians’ office practices and patient records to create referrals of medically unnecessary UDT
to Logan Labs.

280. Second, Defendants offer incentive compensation to Surgery Partners’ affiliated

31
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 57 of 108 PagelD 225

physicians, who are in a position to refer to UDT services to Logan Labs, that is based on profits
generated by Surgery Partners’ ancillary services subsidiaries, including Logan Labs.

C. Surgery Partners’ Pressure on Physicians and Mid-Level Providers and
Manipulation of Office Practices and EMR to Generate Referrals to Logan

Labs Without Regard for Medical Necessity

 

281. Defendants knew that Government-funded healthcare programs, including
Medicare, Medicaid, TRICARE, and the VA only cover laboratory testing that is reasonable and
necessary for the treatment or diagnosis of an individual patient’s illness or injury, as determined by
the patient’s provider, based on his or her medical condition. See, e.g., 42 U.S.C. § 1395y(a)(10(A).

282. The medical necessity for each test for each patient must be individually assessed
and documented in the patient’s medical record. 42 C.F.R. §§410.32(a),(d)(2).

283. For years, Surgery Partners has employed various schemes whose purpose was to
steer patient referrals for UDT, including Government healthcare program beneficiaries, to Surgery
Partners’ wholly-owned subsidiary, Logan Labs.

284. As described below, this scheme was employed at Surgery Partners’ practices
nationwide.

1. Surgery Partners executives improperly interfered with the
physicians’ and mid-level provider’s independent medical judgment
by pre-selecting patients, including Government healthcare program

beneficiaries, for expensive quantitative UDT services when the
patients arrived at the Surgery Partners practice -- before the patients

were even seen by their physician or a mid-level provider.

 

285. In September of 2015, Dawn Baker recruited Dr. Cho as a pain specialist for
Surgery Partners’ FPI - Merritt Island, Florida location, which is part of the defendants’ Space

Coast region.

32
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 58 of 108 PagelD 226

286. When Dr. Cho arrived at Surgery Partners’ FP] — Merritt Island two months later,
in November of 2015, he came to learn that Surgery Partners’ employees obtained urine samples
for UDTs from his patients before he either saw the patient or ever ordered any type of UDT.

287. Dr. Cho also observed that the names of patients whose insurance would cover
Logan Labs tests, including beneficiaries of Government healthcare programs, were highlighted in
yellow, which meant that they were pre-selected for referral for UDT services.

288. When he asked for the reason behind this unusual practice, he was informed by
Tracy Helfeldt, the Administrator at FPI-Merritt Island, that Surgery Partners’ policy was to obtain
urine samples from pre-selected patients as soon as they checked in for their appointment.

289. When he challenged this policy, Ms. Helfeldt responded that Surgery Partners
implemented this practice of ordering UDT for pain management patients at each office visit
purportedly to comply with Florida law. She remarked that being from California, Dr. Cho was just
not familiar with the local laws in Florida.

290. Dr. Cho also questioned Surgery Partners executives about the policy of collecting
urine samples for UDT even before he had seen the patient or determined that UDT was needed.

291, For example, after Dr. Cho reviewed the relevant law and confirmed that it did not
require UDT at every patient visit, he complained about this practice to Chris Toepke during July of
2016.

292. Beginning in November of 2016, the physicians who Ms. Baker had recruited
began to inform her that they had given Surgery Partners notice and they discussed with her the
circumstances leading to their decision to leave Surgery Partners. Many of the pain specialists
whom she had recruited cited Surgery Partners’ scheme to use their physician practices as a

conduit for UDT referrals to Logan Labs.

53
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 59 of 108 PagelD 227

293. Other Surgery Partners pain specialists across the country who had been recruited
by Ms. Baker had also experienced Surgery Partners’ policies and procedures aimed at steering
UDT referrals to Logan Labs. For example, in May of 2015, Ms. Baker had recruited pain
specialist Damaceo Howard, MD to practice at Surgery Partners’ Colorado Springs Pain Relief
Center. Dr. Howard has been practicing as a pain specialist in Surgery Partners’ Colorado
Springs Pain Relief Center since that time.

294. From the time he began there, Dr. Howard also experienced Surgery Partners’
program of obtaining urine samples from his patients before he had seen them. He had concluded
that this practice was implemented in order to create referrals of lab-based UDT (expensive
quantitative testing) to Logan Labs.

295. Dr. Howard implemented a number of tactics to attempt to avoid medically
unnecessary referrals of lab-based UDT to Logan Labs. For example, when he could, Dr. Howard
would attempt to intercept urine samples and throw them away. He did this so that Surgery Partners
employees could not send the urine sample would not be available for Surgery Partners to refer the
patient for unnecessary expensive lab-based UDT.

2. Surgery Partners fraudulently obtained the consent of patients,
including Government healthcare program beneficiaries, to UDT by
falsely representing that quantitative UDT services were required
multiple times per year in order to comply with state and/or federal
laws.

296. Since at least May 2016, Surgery Partners’ Florida Pain Institute (FPI) has used a
New Patient Intake Form which includes its “Urine Toxicology Screen Policy.” Surgery Partners’
policy purports to “inform patients as to why you have been asked to give a urine specimen and

information regarding the billing of the specimen.” Surgery Partners tells patients that changes in

Florida law in 2010, specifically 64B8-9.0131, Training Requirements for Physicians Practicing in

54
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 60 of 108 PagelD 228

Pain Management Clinics (https://www.flrules.org/gateway/ruleno.asp?id=64B8-9.0131) require
pain management practices to test patients at least twice per year (“whether you are being
prescribed no medications or multiple medications”) and that “if there are inconsistencies in
your results, it is up to the physician /practitioner to retest randomly as needed.” (Emphasis in the
original).

297. Surgery Partners also clearly attempts to shift the responsibility for UDT to the
physicians at their pain practices: “In an effort to provide timely service while reducing energy and
cost to our patients, the physicians have assumed the responsibility of providing laboratory services
for urine confirmations. The physicians have an ownership interest, but understand if you, the
patient request to send your lab work to a secondary facility, we will honor that request.”

298. The Urine Toxicology Policy also states: “Florida pain understands that this testing
may come as an added expense to you... We will make every effort to keep your expenses down and
still maintain our contracts with you [sic] insurance carrier, as to keep claims ‘in network,’ with
your insurance. Therefore, it is important to confirm correct insurance at every visit, to ensure that
your claim is filed properly.”

299. This patient notice is a pretext to justify referring Surgery Partners patients for UDT
at every visit and to shift responsibility for Surgery Partners’ corporate UDT policies to the
physicians and mid-level providers who work at Surgery Partners’ pain management practices.

300. Surgery Partners notice contains both misrepresentations and false statements. It
misrepresents Florida rule 64B8-9.013 in order to justify expensive and unnecessary UDT. The
false statements in this patient notice include: 1) there are no in-office laboratories permitted by
Surgery Partners (even Dr. Cho’s location had a lab and Surgery Partners closed it) so that all UDT

is sent to outside labs, particularly Logan Labs; 2) Surgery Partners does not “make every effort to

35
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 61 of 108 PagelD 229

keep your expenses down.” Instead, Surgery Partners causes their providers to order expensive
quantitative UDT, particularly for Medicare patients, who are sent to Logan Labs; and 3) Surgery
Partners’ UDT policy requires UDT of every patient — they do not permit providers to use their
independent medical judgment to determine type or frequency of UDT.

301. The mention of the physicians’ “ownership interest” in the confirmation testing,
upon information and belief, refers to Surgery Partners’ ownership interest in Logan Labs, which
received the vast majority of UDT referrals from Surgery Partners’ physicians and mid-level
providers.

3. Surgery Partners employed company-wide policies PROHIBITING
physicians and mid-level providers from using simple screening UDT
methods (i.e., inexpensive and effective dip-stick cups) in the office,
which caused gross over-utilization of expensive quantitative UDT.

302. When Dr. Cho first arrived at Surgery Partners’ FPI - Merritt Island in November of
2015, he presumed that he would follow the good medical judgment that he had formed in more
than 20 years as a pain management specialist, as well as his professional experience in addiction
treatment.

303. This means that, only when medically necessary, would he order screening
(qualitative) UDT using a simple dip stick cup, while the patient was in the office.

304. When physicians use simple qualitative UDT, they obtain the test results while the
patient is present at the physician’s office. If the simple dip stick UDT is negative, there is usually
no need to perform additional quantitative UDT (confirmation testing) to confirm an unexpected
negative result.

305. Although quantitative (confirmation) UDT can be ordered without first performing
the inexpensive dip stick drug screening, this is very rarely medically necessary.

306. Dr. Cho also knew that, because it was not necessary to subject patients to

36
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 62 of 108 PagelD 230

quantitative UDT at every clinic visit, Medicare prohibited the routine use of confirmation UDT.

307. Dr. Cho learned soon after arriving at FPI — Merritt Island that Surgery Partners did
not permit its providers to use inexpensive dip stick tests (a/k/a screening or qualitative UDT) that
could be administered while the patient was present at its pain management centers.

308. Surgery Partners prohibition of qualitative UDTs to be administered while the
patient was in their pain clinics resulted in all urine samples being sent to outside referral labs,
particularly Logan Labs.

309. There is no medical necessity for an outside lab to perform screening UDT because
the utility of these tests is that they are inexpensive, they are administered in the physician’s office,
and they provide immediate results while the patient is still in the physician’s office.

310. Thus, when a patient’s urine sample was collected at Surgery Partners’ physician
practices, it was referred to outside labs, particularly Logan Labs, for expensive confirmation UDT.

311. Surgery Partners’ practices caused false claims to be submitted by Logan Labs
submitted to Government-funded healthcare programs, including fee-for service programs
(Medicare Part B, Tricare, VA, Medicaid) and managed care plans (including Medicare and
Medicaid) were for lab-based “confirmation” quantitative UDT.

312. One reason that Logan Labs’ claims were false was that the referring Surgery
Partners physicians and mid-level providers were prohibited, when medical necessity warranted,
from ordering and/or performing the inexpensive screening UDT for the presence of drugs. This
caused gross over-utilization of “confirmation” quantitative UDT to be performed by Logan Labs
and to be billed to Government-funded healthcare programs.

313. Surgery Partners’ policies also caused patients to return to the Pain Clinic more

frequently than is necessary, causing additional false claims for unnecessary physician services.

57
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 63 of 108 PagelD 231

314. Each time Surgery Partners physicians employ the corporate practice of ordering
quantitative UDT before prescribing pain medication, it requires the patient to submit to lab-based
quantitative UDT, wait for the results to come back from Logan Labs, and return to the office for
the pain medication.

Dr. Cho’s Resistance to Surgery Partners’ UDT Fraud

315. Between February and June 2016, Dr. Cho received serious complaints from
patients regarding unreasonably expensive UDT bills from labs, ranging $3,200 to $4,600 at each
testing episode.

316. Before this, Dr. Cho had been informed that using quantitative UDT was Surgery
Partners’ company policy and he had to comply as an employed physician. However, Surgery
Partners did not have a written UDT policy.

317. On July 11, 2016, Surgery Partners’ Practice Administrator, Tracy Helfeldt sent an
email to the providers at FPI-Merritt Island notifying them of a provider meeting with Surgery
Partners corporate leadership on July 26, 2016.

318. That same day, in response, Dr. Cho wrote an email and “replied all” to the
recipients of Ms. Helfeldt’s email. In his communication, Dr. Cho expressed concerns about being
required to use Logan Labs, the excessive charges associated with UDT performed by Logan Labs,
and the poor quality of the test results coming from defendant Logan Labs, compared to other lab
companies, such as LabCorp or Quest.

319. In particular, Dr. Cho cited that 20 to 30% of Logan Labs reports include critically
high levels (over the reference limit) of opioids, nearly all of which do not match with the providers’
clinical observations. Dr. Cho opined that Logan Labs had “critical problems in calibration or

quality control process or they keep using broken equipment without repair.”

38
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 64 of 108 PagelID 232

320. Dr. Cho also cited increases in Logan Labs’ UDT fees from $2,400 to $4,600
“without reason,” and unbundling of charges.

321. The next day, July 12", Matthew Richardson, Surgery Partners’ Senior Vice
President of Physicians Services, responded to Dr. Cho. After indicating that he had contacted
Logan Labs “to correct [Dr. Cho’s] perceptions.” Mr. Richardson admonished Dr. Cho to contact
Surgery Partner executives (Mr. Richardson or Chris Toepke) in the future so that they could
“quickly clarify any questions that you may have with Logan and processes that may appear
inaccurate. A group email such as this is not the forum for this.”

322. On July 12, 2016, Defendant Chris Toepke, Surgery Partners’ Group President,
Ancillary Services, also wrote in response to Dr. Cho’s email of the day before. Toepke opined that
the Logan Labs report layout, not the quality of the equipment, was somehow responsible for
inaccuracies in UDT lab results that Dr. Cho raised.

323. Toepke also employed a tactic that Surgery Partners often uses to shield their
fraudulent practices. He wrote to Dr. Cho that he was free to use any lab services and that none of
his compensation is tied to Logan Labs.

324, In reality, this is not the case. Surgery Partners’ executives use oral communications
to pressure providers; they track physicians’ UDT referrals to outside labs; and they manipulated the
EMR software used by physicians and mid-level providers to justify referrals for lab-based UDT,
particularly to Logan Labs.

325. On July 13, 2016, Dr. Cho wrote a letter to Dr. Golovac, Surgery Partners’ Medical
Director, outlining his concerns with the Surgery Partners’ UDT policy, and made suggestions to
allow practitioners to use an opioid abuse risk too! to determine the medical necessity of UDT for

their patients, rather than Surgery Partners’ pre-determined number of UDT episodes per patient per

59
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 65 of 108 PagelD 233

year,

326. On July 26, 2016, Surgery Partners’ corporate leadership held an evening meeting
with providers associated with six practices located in Surgery Partners’ Space Coast region at a
local restaurant. Surgery Partners executive leaders and Logan Labs management were in
attendance, including, but not limited to: Chris Toepke; Monica Aliberti; Tracy Helfeldt, Practice
Administrator; Robert Williams, PhD, Laboratory Director of Logan Labs; Joseph Sorly, Logan
Labs Manager. FPI providers in attendance included: Dr. Cho; Dr. Michael Esposito; Dr. Ashish
Udeshi; and mid-level providers Beth Holtham, Patricia Dunn, Susan Clark, Michael Thomas,
Richard Pectol, and Nicole Malerba.

327. Just before the meeting, Dr. Cho met separately with Surgery Partners executives,
including Defendant Chris Toepke, and with Dr. Williams, the Logan Labs Medical Director, and
Joseph Sorly, the Logan Labs supervisor. Dr. Cho highlighted the poor quality of Logan Labs
quantitative UDT. Dr. Cho noted that Logan Labs reports included false positive results and
frequent above-limit measurements just marked “high,” rather than providing a specific number
(quantification). Dr. Cho also provided examples of two patients whose results were clearly
erroneous.

328. At this July 26, 2016 meeting, Dr. Cho point blank told the Surgery Partners and
Logan Labs leaders them that they had serious quality control problems. Dr. Cho told the Logan
Labs director: “I believe that either you don’t know what you are doing, or all of your machines are
broken.”

329. Later that evening there was a meeting between corporate leaders and Surgery
Partners providers. Chris Toepke, Surgery Partners’ Group President, Ancillary Services, attempted

to respond to Dr. Cho’s emails regarding Surgery Partners long-standing practices requiring patient

60
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 66 of 108 PagelID 234

referrals for quantitative UDT to Logan Labs. Toepke claimed that Surgery Partners would not
interfere in medical decision making, including UDT, and that physicians had full autonomy to
make these decisions.

330. At the same meeting, Surgery Partners’ executives and Logan Labs managers made
a presentation entitled: “Surgery Partners Spacecoast [sic] Providers Meeting, July 2016.” The
presentation was marked “Not for Distribution.”

331. The presentation covered a number of topics, including: new growth targets by
provider; “provider and patient concerns;” “UDS testing and billing discussion;” and “Logan
laboratories update.”

332. During the presentation, the defendants discussed Surgery Partners’ markets,
including pain management practices in Florida, Colorado, North Carolina, and Pennsylvania, and
growth in these markets over the past year.

333. The Surgery Partners’ presentation related to Logan Labs focused largely on the
“disadvantages” of immunoassay, the method used for screening or qualitative UDT. At the same
time, the discussion stressed the advantages of quantitative UDT.

334. Surgery Partners did not issue a urine drug screen policy until September of 2016.
Before that time, they performed UDT on every patient, at every visit, without any specific
indication of necessity. When multiple physicians (including Dr. Cho) complained and requested
appropriate clinical support for the mandatory UDT practice, Dr. Golovac created Surgery Partners’
urine drug screen policy under the guise of participation by a medical advisory committee.

335. On July 31, 2016, Dr. Golovac announced that Surgery Partners would be issuing a
UDT policy. The Surgery Partners first written UDT policy would include recommendations that

for patients in the high risk group, providers should order 10 to 12 UDTs annually (screen or

61
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 67 of 108 PagelD 235

confirmation or both) and that patients in the low risk group were recommended to receive two to
six UDTs per year.

336. Dr. Cho responded to Dr. Golovac that he had reviewed Surgery Partners’
NEXTGEN EMR software, and he was concerned that the EMR software required the provider to
select from several specific reasons why the UDTs were or were not being ordered — without
exception. This is another means for Surgery Partners to pressure physicians to order UDT.

337. Beginning in August 2016, Dr. Cho made a concerted effort to avoid Logan Labs
quantitative UDT, to use screening or qualitative UDT as he deemed necessary.

338. On September 19, 2016, Matthew Richardson, Surgery Partners’ Sr. Vice President,
Physician Services, sent an email to Surgery Partners providers and attached the “Urine Drug
Testing and Compliance Program that will be adopted by Surgery Partners Effective October 1,
2016. Mr. Richardson represented that the Surgery Partners UDT policy was the:

product of many hours of work from a representative group of our
employed physicians, as well as outside counsel and is a reflection of
best practices we’ve seen in the industry...in line with guidance we
have received from various regulatory boards...we will be training on
the contents for NextGen users in the upcoming week. The continued
key is proper documentation in our EMR, and this document will
serve as a guidance tool to assist you in the necessary criteria to order
specific tests on behalf of your patients. Our Medical Director,
Stanley Golovac MD states the following ...The document attached
will stand as a reference as how to stratify and help us monitor our
patients who are either being prescribed or not, the types of
medications that can be habit forming and potentially abused...The
document is guidance to better serve as a reference to validate why
we prescribe the types of medications that can be potentially abused
and/or misused. Each patient will need to undergo a written
Stratification exam that will categorize them into three
categories...We are eager to train and adopt this guidance. Please be
looking for the training opportunities from your practice leader the
week of September 26", If you have any questions please reach out
to your practice administrator or to Dr. Golovac directly...POD
leaders and office managers, please ensure that this is distributed to
all providers that you are responsible for.

62
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 68 of 108 PagelD 236

(emphasis added).

339. The Executive Summary for Surgery Partners’ October 1, 2016 UDT policy states:

This document provides for the local implementation of a

Compliance Plan that will allow the individual physician care team

to provide urine toxicology testing within a rational, non-prejudicial

and clinically legitimate framework....This is a guideline, and as

such, is non-binding to the clinician and does not replace the

conscientious decision-making process of a knowledgeable and

dedicated physician who is most familiar with any one patient’s

particular situation.

340. However, the Surgery Partners’ October 1, 2016 UDT policy document reveals that
Surgery Partners sought to use this policy to justify over-utilization of UDT, particularly UDT
referred to Logan Labs. For example:

(a) Section 1.3. Surgery Partners Physicians have determined that patients are
frequently unreliable in reporting their medication compliance, history of drug additional and
substance abuse, medication over-utilization, use of non-prescribed medications, drug diversion,
and/or other aberrant behaviors. This can lead dangerous and uninformed decision-making by the
medical staff;

(b) Section I.5. Surgery Partners, Inc., and their subsidiary companies are
located in states in which a high incidence of illicit drug use has been observed. These guidelines
are designed to help our physicians make geographically and medically appropriate decisions when
prescribing controlled substances, in order to reduce or eliminate possible abusive, addictive and
dangerous prescribing outcomes;

(c) Section 1.8. Surgery Partners Physicians has encountered innumerable

otherwise “legitimate-appearing” patients who have been identified through urine toxicology as

using illicit or non-prescribed controlled substances....it is critical to immediately catch and correct

63
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 69 of 108 PagelD 237

these behaviors and have the opportunity to counsel and/or discontinue controlled substance
prescriptions before the behavior escalates to a full-blown abusive, addictive or lethal situation;

(d) Section I].2. Direct to Quantitative Testing. It may be reasonable and
necessary to proceed directly to quantitative testing without qualitative testing in the circumstances
described in section I(1)(b)(i)(-(iv) above;

(e) Section JII.1. Risk Assessment, Risk Classification and Testing Frequency
Recommendations. Qualitative urine drug testing with quantitative confirmation will be
performed on patients prior to the initial issuance of a controlled substance prescription, and then
at an overall frequency of one (1) to twelve (12) times per year as determined by the patient’s
risk level classification. Any additional testing beyond the recommended frequencies included in
this protocol must be justified by the clinician in the patient’s medical record. (Emphasis added);

(f) Testing Procedures & Frequency Recommendations 1. A_ prescribing
provider may collect a patient urine/oral specimen in the office and send the specimen to a certified
laboratory.... 3. Surgery Partners Physicians shall ensure that it maintains chain-of-custody of the
urine or oral fluid specimen once received from the patient up until the specimen testing is
completed by the in-office laboratory or shipped to an off-site laboratory for testing. The frequency
of UDT will depend upon the patient’s risk classification... 1. Red Patients. ...Red patients generally
undergo qualitative immunoassay drug testing with quantitative confirmation testing one to three
times every three months. 2. Yellow Patients are tested at random intervals approximately one to
two times every six months. 3. Green Patients. .... done at random intervals approximately one to
two times every twelve months;

(g) Section IV. 1. Due to the perception of runaway testing, payers have

progressively emphasized and required full comprehensive documentation of the clinical situation

64
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 70 of 108 PagelD 238

and the circumstances which require urine toxicology testing... blanket statements such as ‘per
LCD’ or ‘per our Corporate Protocol’ are not adequate to justify the clinical need for testing. ...
Although PANELS are allowable for IA testing, LCMS testing requires selection of a specific and
risk-adjusted PROFILE. The practitioner will select an LCMS PROFILE that fits the risk level of
the patient, which will then be further customized to the patient based on the prescribed
medications, and furthermore customized based on the unexpected positive and negative results of
the presumptive IA testing. ... Ifthe prescribing provider so believes s/he should document that the
“testing is medically necessary for the safe prescribing and/or treatment of the patient...”. (emphasis
added); and

(h) l.g. The medical record should indicate “This clinical document cannot by
itself provide a comprehensive overview of the testing protocol; therefore, we include by reference
the Surgery Partners Urine Drug Testing and Compliance Program; Recommendations for
Physicians dated 10/1/2016.”

341. Around this time, Surgery Partners’ management continued to subject providers,
including Dr. Cho, to significant pressure to order expensive UDT. The company email system was
changed from “floridapaininstitute.net” to”surgerypartners.com,” and many emails detailing
pressure to order UDT exerted on Dr. Cho by Surgery Partners executives and managers were
deleted or no longer available to Dr. Cho.

342. In late 2016, several physicians discussed their concerns regarding Surgery Partners’
UDT policies and practices with Ms. Baker. In addition to Dr. Cho, Ms. Baker spoke with Dr.
Howard from Surgery Partners’ Colorado Springs location.

343. In addition, in late 2016, Dr. Le, a physician practicing at Surgery Partners’ Palm

Beach Pain Relief Center — Wellington, discussed with Ms. Baker that he had considered leaving

65
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 71 of 108 PagelD 239

Surgery Partners. Also, Dr. Robert Kent, who had practiced at Surgery Partners Central Florida
Pain Relief Centers — Downtown (Orlando), f/k/a Rehabilitation Medical Group, Inc. and Central
Florida Pain Relief Centers — Altamonte Springs resigned.

344. In January of 2017, Surgery Partners issued a revised UDT policy which required
that its affiliated physicians order a very expensive (approximately $3,000) confirmation
(quantitative) UDT for every new patient and for every patient that receives a change in medication,
including dose adjustment. Surgery Partners directed their pain specialists that no new prescriptions
could be issued until the results of the “confirmation” testing were received. (This typically took one
to two weeks). Surgery Partners issued this directive, again, under the guise of monitoring
medication compliance.

345. Dr. Golovac insisted in an email of January 13, 2017 that the confirmation UDT
(which costs thousands of dollars) was medically necessary for every patient seen at the clinic to
ensure opioid safety.

346. On January 30, 2017, Surgery Partners, through Dr. Golovac, issued “Revised:
Urine Drug Testing and Compliance Program: Recommendations for Physicians,” with an effective
date of January 23, 2017. These revisions included:

(a) Section 1.10 of the revised policy stated: “patients requiring opioids,
benzodiazepines, sleep inducing medicines and TCA’s are of higher risk.” Surgery Partners requires
“with few exceptions, qualitative urine drug testing with quantitative confirmation” on patients
before “the initial issuance of a controlled substance prescription. Thereafter, qualitative and/or
quantitative testing will be performed at an overall frequency of one (1) to twelve (12) times per
year as determined by the patient’s risk level classification. Any additional testing beyond the

recommended frequencies included in this protocol must be justified by the clinician in the patient’s

66
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 72 of 108 PagelD 240

medical record, such as the use of opioids, benzodiazepines, TCA’s and sleep inducing medicines;”

(b) “With very few exceptions that must be well documented, every new
consulted patient should undergo a preliminary screening of a UDT (qualitative and quantitative
analysis) to establish baseline metrics and ensure both the prescribing physician and/or extender,
understands what our patients may be taking for other medical reasons and not as well as to check
for the presence of illicit drugs;”

(c) Patients will be stratified into three risk categories (red being high, yellow
being moderate and green being low). Patients stratified into the “RED” category should be tested 1
-3 times every 3 months (depending on clinical assessments and patient specific circumstances),
Patients in the “Yellow” category should be tested every 1-3 times every 6 months. Patients in the
“green” category should be tested 1-2 times per year;

(d) Any patient with a medication (family) change, will also require a follow up
UDT (qualitative and quantitative) on the next office visit to determine if the level in the urine is
consistent with the “new” medication;

(e) “In addition to the areas mentioned above, it is the responsibility of each of
us to fully read and understand what the policy intent is and the importance of why it is
administered. Should anyone have any questions or concerns please do not hesitate to contact me
personally thru email or my personal cell (321) 403-1893.”

347. Surgery Partners manipulated the patient risk classification tool in the EMR software
so that more patients would be stratified into the high risk (RED) group, in an effort to justify more
frequent UDT.

348. On February 1, 2017, Dr. Cho had a conversation with Dr. Golovac. Dr. Cho again

stated that he did not agree with Surgery Partners’ position that neither the less expensive lab-based

67
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 73 of 108 PagelD 241

qualitative UDT (which costs approximately $200) or the $20 urine cup dip-stick test was reliable
method of monitoring patient compliance.

349. Dr. Cho followed this conversation with an email to Dr. Golovac and others in
which he repeated the points he had made orally with Dr. Golovac. Dr. Cho reiterated:

(a) Surgery Partners was routinely over-utilizing confirmation UDT;

(b) Dr. Cho would contact the Florida Medical Board, CMS, and other national
professional societies to refute Surgery Partners’ position (as stated by Dr. Golovac) that random
drug screening tests (qualitative) are inappropriate for opioid safety;

(c) Surgery Partners’ UDT policy which caused a one-to-two-week delay
between sending the urine sample for UDT confirmation testing and issuing an opioid prescription
could cause patient harm because patients suffering from chronic pain would be without treatment
while waiting for these expensive quantitative UDT results;

(d) Surgery Partners’ UDT policy will also result in unnecessary emergency
room (ER) treatment and withdrawal for patients who run out of pain medication while waiting for
quantitative UDT results; and

(e) Surgery Partners pain specialists serve aged patients suffering from chronic
pain, a patient population that is largely compliant with their opioid treatment. These are not patients
with a history of drug abuse as is the case in addiction clinics.

350. Dr. Golovac responded that the UDT policy revisions were intended to ensure
physician compliance (while, at the same time, Dr. Golovac represented that Surgery Partners’? UDT
policy was non-binding). Dr. Golovac made clear that he would be contacting any physician who
deviated from Surgery Partners’ policy requiring confirmation UDT, on both new patients and as

follow-up to patients stratified as red or yellow using Surgery Partners’ EMR.

68
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 74 of 108 PagelD 242

351. Dr. Cho reiterated in his February 1, 2017 email that the medical necessity of all
UDT is determined, based on the independent medical judgment of the physician or mid-level
provider, after considering the following: 1) prescription history, including Florida’s e-force
controlled medication prescription record; 2) the patient interview; 3) information received from the
patient’s primary care provider; 4) the patient’s family and social history; 4) the physical
examination conducted during the patient visit; and 5) general medication compliance.

352. Dr. Cho repeated in his February 1, 2017 email what he had been telling Surgery
partners leaders since he arrived at the Merritt Island pain clinic in November of 2015: he preferred
to use screening UDT: “a simple urine dip stick test which cost only $20 and we can get the result
in 3 minutes on the same day.” Dr. Cho emphasized the safety and cost-effectiveness of this method
of qualitative UDT to minimize the risk of opioid abuse.

353. Dr. Cho, after ignoring the Defendants’ ban on simple dip stick (urine cup) drug
screening, did not see any indication of illicit drugs or lack of compliance with the prescribed opioid
medication in 95% of patients.

354. Dr. Cho also reiterated to Dr. Golovac on February 1, 2017 that Surgery Partners
had opposed physician efforts to use simple dip stick urine tests, forcing pain management
specialists to refer patients for qualitative UDT performed by outside labs such as Logan Labs: “But
you are against this option...So I choose next least expensive test which is urine screen test as my
primary urine test.”

355. Dr. Cho referred to Dr. Golovac’s email of January 13, 2017 and reiterated that he
did not agree with Surgery Partners’ position that neither the less expensive qualitative UDT (which
costs approximately $100 to $200) or the $20 drug screening (urine cup dip-stick) was reliable

method of monitoring patient compliance.

69
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 75 of 108 PagelD 243

356. Finally, Dr. Cho made clear that it was not acceptable for Surgery Partners to
repeatedly interfere with and pressure medical providers to change their independent medical
judgment regarding the appropriate UDT for patients, particularly when Surgery Partners failed to
provide appropriate professional and/or medical sources for their policies.

357. On February 1, 2017, Dr. Cho made clear that he was concerned with fraud, waste,
and abuse: “I do not believe I can justify your revised UDT policy if I am audited by authority in
future.”

358. Dr. Golovac’s written response, that Dr. Cho could exercise his independent
judgment, contradicted what Surgery Partners had told Dr. Cho orally: their UDT policy was
mandatory.

359. For example, when Dr. Cho challenged the referral relationship between Surgery
Partners physicians and Logan Labs, Dr. Golovac replied to Dr. Cho that Surgery Partners’
physicians were expected to refer their patients to Logan Labs. Dr. Golovac drew the following
analogy for Dr. Cho: if a family owns a gas station, their children must use their own convenience
store, not the store located at cross the street.

4, Surgery Partners steered Government healthcare program beneficiaries
to Logan Labs for quantitative UDT, even when the physician or mid-
level provider ordered or preferred a dip stick test for qualitative UDT
or a different UDT laboratory.

360. From the time that Dr. Cho started at Surgery Partners’ FPI- Merritt Island location,
the physicians and mid-level providers were instructed to refer all patients with Government-funded
insurance, including Medicare and Tricare, and any PPO that will pay for lab-based UDT to Logan
Labs.

361. In fact, the defendants posted a sign on the wall of the clinic just above the urine

specimen collection table room reminding all providers in large bold letters of this requirement:

70
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 76 of 108 PagelD 244

“WHERE DO YOU SEND THAT UTOX??...ALL PPO’s = Logan...Medicare = Logan.”

362. Other physicians across the Surgery Partners’ national pain management network
also experienced Surgery Partners’ pressure to reduce inexpensive urine dip stick tests and steering
of UDT to Logan Labs. For example, Dr. Howard, who began practicing in Colorado Springs in
2015 experienced both the over-utilization of UDT and pressure to refer to Logan Labs.

363. Dr. Howard, like Dr. Cho, preferred using screening drug tests (a/k/a “dipstick
tests”) when UDT was medically indicated by his examination of the patient.

364. He observed that Surgery Partners’ employees had pre-selected patients for lab-
based UDT, and the majority of patients were being steered to lab-based UDT Logan Labs.

365. When Dr. Howard tried to refer patients who needed lab-based UDT to other labs,
personnel at Surgery Partners’ Colorado location overrode his orders and changed the referrals to
Logan Labs.

5. Surgery Partners pressured physicians and mid-level providers to refer
patients for UDT services by closely monitoring the patients who were
not referred to UDT at each visit.

366. During the relevant time period, Surgery Partners carefully tracked each time a
pain management provider referred a patient for confirmation UDT, the main source of revenue
for Defendant Logan Labs.

367. Surgery Partners executives created reports to capture this data. For example,
Surgery Partners created and circulated a report called “Confirms Per Patient” for the providers
at FPlI-Merritt Island (a/k/a Space Coast), FPI-Melbourne, and FPI- Viera. Surgery Partners
executives used these reports as one means to pressure providers to refer more patients for
confirmation UDT, with a focus on increasing referrals to Logan Labs.

368. Surgery Partners executives, including Defendant Toepke, would circulate these

71
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 77 of 108 PageID 245

reports to providers and to Surgery Partners’ medical directors in an effort to increase referrals for
confirmation UDT to Logan Labs,

369. For example, on January 13, 2017, Defendant Toepke wrote to Dr. Golovac, with a
carbon copy to Dr. Ashish Udeshi regarding “space coast stats:” ‘Just looping you into this but
there’s a real issue with the mid-levels at Space Coast, there’s no reason they should be testing this
in frequently [sic]. They are putting the practice and their own licenses at risk. I’ve spoken with
Udeshi and he will address this with the mid-levels. We should also talk about documenting our
conversations with Cho formally. He is putting the practice at risk by not testing at all. He doesn’t
need to use Logan but he does need to use someone.... This chart represents confirms per patient
seen. Udeshi’s numbers in 3Q and 4Q are very reasonable. The rest of the practice seems to be
under testing and potentially exposing us to risk.”

370. Mr. Toepke had inserted a copy of a report “Confirms Per Patient” for FPI-Viera,
FPI-Meibourne, and FPI —Merritt island (a/k/a Space Coast) providers from October 2015 to
December 2016. The table showed that some providers (Drs. Golovac and Gayles) referred nearly
every patient for expensive confirmation UDT at some point in the time period. Dr. Udeshi, whose
referrals Mr. Toepke said were “reasonable,” had referred a period high of 60.6% of his total daily
clinic patients for expensive confirmation UDT.

371. Dr. Golovac forwarded the email to Dr. Cho: “Please look at your stats. This is what
I spoke of. From July to December you practically didn’t order any confirmations. This can lead to
liability.” Dr. Cho replied to Dr. Golovac and Mr. Toepke and included the rest of the practitioners.
He highlighted that the UTOX statistics were inaccurate because they did not reflect screening
UTOX tests.

372. Dr. Cho also stated that 99% of his new and follow up patients were receiving

72
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 78 of 108 PagelID 246

3 oe

screening UTOX tests at least one or two times per year, with few exceptions. Dr. Cho’s “screening
UTOX” were lab-based qualitative UDT in light of Surgery Partners’ prohibition of POC tests.
Surgery Partners routed these lab-based qualitative tests to an in-house lab associated with a Tampa
Pain Relief Center practice in Tampa, Florida.

373. In addition, in the same email, Dr. Cho reiterated that his practice of relying on
qualitative UDT, rather than confirmation UDT, was within national standards of care. He invited
Mr. Toepke and Dr. Golovac to provide him with references to refute his use of screening tests:

If you have any official response from the Florida state medical
board and/or any pain or addiction specialty society that shows that
‘confirmatory’ UTOX test must be used as a primary & initial test
rather than a “screening” test for patient’s safety, please inform me
ASAP. I will gladly change my practice to comply with any medical
laws or regulations.

374. In response, Defendant Toepke threatened Dr. Cho: “First off, it is inappropriate of
you to cc the entire practice on a response to an email that was sent just to you. That’s the 2™ time it
has happened — please make it the last.” Mr. Toepke also attempted to exert pressure on Dr. Cho in
an effort to interfere with is medical decision making:

Secondly, as you very well know, UDS is not the same as
confirmatory testing. Confirms are widely accepted and used because
they are more reliable and necessary to protect providers and
practices against false negatives and other issues. An independent
group of senior and experienced Tampa Pain Relief and SP [Surgery
Partners] physicians have come together to author a toxicology
policy and have recommended appropriate utilization of
confirmatory testing in conjunction with UDS testing. It has been our
policy for a long time to utilize confirmatory testing. You do not
need to use Logan Labs but you do need to run appropriate
confirmatory testing. Stan [Golovac] will follow up with more
specific direction.

375. Dr. Golovac did contact Dr. Cho. During the telephone call he threatened Dr. Cho

several times, repeating “I warn you.”

73
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 79 of 108 PagelD 247

376. Dr. Cho followed up with an email to Dr. Golovac at 9 PM on January 13, 2017. Dr.
Cho reiterated that Dr. Golovac had again tried to pressure him to refer all patients for confirmation
testing in the first instance, rather than use screening UDT. Dr. Cho repeated that this practice was
illegal. Dr. Cho offered to “contact the Florida State Medical Board” and “Medicare for official
clarification.”

377. Dr. Golovac replied that there was “no need to contact the medical board. As you
know a qualitative test does not affirm what a quantitative test performs.”

6. Surgery Partners implemented UDT policies that resulted in the
creation of false electronic medical records (EMRs) to support
medically unnecessary UDT services.

378. As referenced above, Surgery Partners’ NEXTGEN EMR software required the
physician or mid-level provider to select from several specific reasons why the UDTs were or were
not being ordered for every patient.

379. Dr. Cho highlighted to Dr. Golovac his concerns that Surgery Partners had
manipulated the EMR in order to pressure the physician to create a patient record that would
support excessive confirmatory UDT.

380. When combined with Surgery Partners’ tracking of referrals and reports detailing
patients who did not receive a referral for confirmatory UDT, the EMR documentation requirements
constituted another means that Surgery partners employed to pressure physicians to refer patients
for unnecessary confirmatory UDT.

381. The Defendants’ manipulation of the EMR, to the extent that physicians ordered
UDT in an effort to avoid justifying their failure to refer, constituted conduct that contributed to the

creation of a false record that was material to a false claim for medically unnecessary confirmatory

UDT.

74
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 80 of 108 PagelD 248

7, Surgery Partners’ corporate policies and conduct caused Logan Labs to
perform excessive, medically unnecessary quantitative UDT on
Government healthcare program beneficiaries, then to submit claims
for such to Government-funded healthcare programs.

382. Surgery Partners’ conduct, as described above, resulted in referrals by Surgery
Partners’ physicians and mid-level providers, including pain specialists, for medically unnecessary
confirmation UDT.

383. Logan Labs then performed the medically unnecessary confirmation UDT on urine
samples collected from beneficiaries of government-funded healthcare programs.

384. Surgery Partners then submitted or caused the submission of claims by Defendant
Logan Labs to Government-funded healthcare programs (fee-for-service and managed care
programs) for the medically unnecessary confirmation UDT.

385. These claims were false because Surgery Partners interfered with the independent
medical judgment of the physicians and mid-level providers in order to increase revenues at Logan
Labs.

386. These claims were also false because executive leadership at Surgery Partners and
Logan Labs either knew or showed reckless disregard for the lack of medical necessity of the

confirmatory UDT.

a) Surgery Partners Pushed for Providers to Order UDTS More
Frequently Than Needed

387. Most patients in pain management setting do not need regular UDT services. In fact,
the government’s guidelines suggest one or two random screening UDTs per year. For low risk
patients, one or two random UDTs annually are appropriate.

388. Despite the fact that Logan Labs is owned by Defendants, it takes one to two weeks

from the time the urine sample is collected, sent to Logan Labs, and the confirmation UDT results

75
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 81 of 108 PagelD 249

are received by the provider. In contrast, the urine cup dip stick can be performed in the office,

389. Thus, the inexpensive screening UDT, when appropriate, is the preferred method for
ensuring patient safety and providing appropriate care for patients in pain management clinics.

390. From the time Dr. Cho arrived at Surgery partners, he was aware that screening
UDTs were prohibited because Surgery Partners preferred their providers to refer patients for
confirmatory UDTs, particularly for government-funded healthcare program beneficiaries, because
these confirmatory UDTs were performed by and billed for by Logan Labs.

391. There was no medical utility for the vast majority of confirmatory UDTs. The vast
majority of the Logan Labs reports (95%) showed that the “confirmation testing” was negative for
any illicit drugs. In the roughly 5% of confirmation UDT with positive results, the most common
illicit drug was marijuana.

392. Given the pressure to refer patients for lab-based (quantitative) UDT, the
Defendants’ conduct also caused referrals for unnecessary UDT to other labs, such as LabCorp,
where that lab was required by the patient’s insurance.

b) Surgery Partners’ Subsidiary Logan Labs, Uses Excessive
Quantitative UDT Panels. —

393. Surgery Partners executives and Logan Labs Medical Director provided Dr. Cho
with a handout explaining that the number of tests performed for each UDT episode was 44.

394. Logan Labs generally billed LC-MS/MS test results using individual CPT codes
for each drug or drug class it tested.

395. Logan Labs routinely billed multiple different CPT codes for some drug classes,
as reflected in the chart below.

396. Logan Labs also routinely billed multiple units of the same CPT codes—such as

83925 for opiates—suggesting that it had performed multiple procedures to test for opiates.

76
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 82 of 108 PagelD 250

397. For example, during the relevant time period, for a beneficiary of Medicare Part B

of Florida, Defendant Logan Labs charged the Government as follows for confirmatory drug

 

 

testing:
CPT Test Logan Labs Charged
80324 (3 units) DRUG SCREEN AMPHETAMINES 1/2 | $56.15 x 3 = $168.45

 

80346 (3 units)

BENZODIAZEPINES 1-12

$56.15 x 3 = $168.45

 

80348 (3 units)

DRUG SCREENING BUPRENORPHINE

$56.15 x 3 = $168.45

 

 

 

 

 

80349 (3 units) CANNABINOIDS NATURAL $56.15 x 3 = $168.45
80353 (3 units) DRUG SCREENING COCAINE $56.15 x 3 = $168.45
80354 (3 units) DRUG SCREENING FENTANYL $56.15 x 3= $168.45

80356 (3 units) HEROIN METABOLITE $56.15 x 3 = $168.45
80358 (3 units) DRUG SCREENING METHADONE $56.15 x 3 = $168.45

 

80359 (3 units)

METHYLENEDIOXYAMPHETAMINES

$56.15 x3 = $168.45

 

80361 (3 units)

OPIATES 1 OR MORE

$56.15 x 3= 168.45

 

 

 

 

 

 

 

 

 

 

80362 (3 units) OPIOIDS & OPIATE ANALOGS 1/2 $56.15 x 3 = $168.45
80365 (3 units) DRUG SCREENING OXYCODONE $56.15 x 3 =$168.45
80369 (3 units) SKELETAL MUSCLE RELAXANT 1/2 | $56.15 x 3 = $168.45
80372 (3 units) DRUG SCREENING TAPENTADOL $56.15 x 3= $168.45
80373 (3 units) DRUG SCREENING TRAMADOL $584.82

83992 (2 units) ASSAY FOR PHENCYCLIDINE $84.22 + $84.23= $168.45

 

398. The number of tests in the panel Defendants established for Logan Labs’
quantitative UDT was excessive. For example, where quantitative UDT was even necessary, pain
management specialists such as Dr. Cho would need results for only illicit medications (PCP,
Cannabinoids, Amphetamines, Methylenedioxy Amphetamines, Cocaine, Methadone, Heroin
metabolite, etc.). There is no medical necessity in testing pain management patients for all 44
medications covered in Logan Labs’ routine quantitative DUT panel. Also, confirmation UDT
testing for only one or two selected medications was not offered by Logan Labs, as Dr. Cho
confirmed by discussing the subject with the Logan Labs sales representative.

399. During the relevant time period (2012 through the present) the defendants submitted,
caused Logan Labs to submit, or conspired to submit Logan Labs claims for confirmation testing to
Government-funded healthcare programs, including Medicare, Medicaid, TRICARE and the VA,

77
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 83 of 108 PagelD 251

for each drug or class tested — averaging more than 40 procedure codes (many with multiple units)
per urine sample - including drugs that patients were not suspected of taking, and for “confirmation”
quantitative UDT.

400. These claims for quantitative “confirmation” testing were also false because the
defendants had not performed the “in-office” UDT. Such in-office “screening tests” were, by-and-
large, prohibited at the Surgery Partners’ physicians’ offices. Instead, Surgery Partners policies were
aimed at forcing physicians and mid-level providers to use confirmation (quantitative) UDT as a
“screening” test.

8. Defendants fraudulently unbundled the claim for quantitative UDT and
billed government-funded healthcare programs for more than 40
separate “confirmation” tests.

401. Logan Labs unbundled the Quantitative UDT — causing excessive bills to
government-funded healthcare programs, as well as high patient co-pays.

402. Even where the confirmatory UDT is necessary, a bundled claim would have
resulted in an estimated charge of approximately $600-1200, not the thousands of dollars in claims
the defendants submitted to government-funded healthcare programs for a single patient testing
episode.

9. Surgery Partners pressured physicians and mid-level providers to sign
false attestations of medical necessity for quantitative UDT to respond
to or avoid denials of Logan Labs UDT claims from Government-
funded healthcare programs, including Medicare.

403. Surgery Partners issued completed responses to Medicare Denial of Services Forms
to physicians and mid-level providers, including Dr. Cho. The form stated:

This letter is written regarding the above-referenced patient for

services provided by Logan Laboratories, billed to Medicare for

quantitative confirmatory drug testing, which were denied. This letter

will serve as my attestation related to the quantitative drug testing
results and orders for those tests.” The letter included a form for the

78
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 84 of 108 PagelD 252

provider to provide a reason (s} why “quantitative drug testing is
being performed by Logan Laboratories; testing for Amphetamines,
Barbiturates, Benzodiazepines, Cocaine Metabolite, Cannabinoid,
Ecstasy, EDDP, Opiates, Phencyclidines, Meprobamate, and
Methadone.”

404, Surgery partners wanted the providers to provide medical necessity attestations to
support Logan Labs’ submission of these records to get UDT claims paid by Government-funded
healthcare programs such as Medicare.

405. Dr. Cho had never been requested to provide such documentation before he arrived
at Surgery Partners. While at Surgery Partners, Dr. Cho never received such an attestation request
from other labs such as LabCorp or Quest.

406. Before August 2016, Surgery Partners had Dr. Cho sign many pre-printed medical
necessity attestations for Logan Labs. Beginning in August of 2016, Dr. Cho began to refuse to sign
these forms.

407. However, he understands that during the relevant time period, Surgery Partners
regularly forwarded these documents to pain specialists and others on behalf of Logan Labs.

408. Defendants’ pressured physicians at Surgery Partners’ pain management practices
by taking the position that only quantitative testing has value. Defendants prepared written
materials directed at patients that also, falsely, stated that comprehensive, quantitative urine testing
was required to comply with state laws.

409. Where the beneficiary is being tested merely to confirm expected abstinence, the
quantitative urine test, which reports the amount of a drug detected in urine (drug level), does not
provide any additional useful information to a clinician. Also, the measurement numbers in

quantitative urine test report does not reflect the patient’s medication dose compliance. Which

means that the quantitative test does not provide the time ingested, the amount ingested, or the

79
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 85 of 108 PagelD 253

pharmacological effect.

410. Various groups, including the American Academy of Pain Medicine and the
American Society of Addiction Medicine, recognize that quantitative urine toxicology testing
should not generally or regularly be employed.

411. Each claim that Surgery Partners or Logan Labs submits, or cause to be submitted,
to the United States and the plaintiff-states, for urine toxicology testing referred by a Surgery
Partners’ affiliated physician as a result of pressure by Surgery Partners and/or Defendant Toepke is
false under the FCA and/or the analogous state false claims laws.

10. Defendants Billed for “Confirmation” UDTs that Were Medically
Unnecessary and/or Were Not Performed After a Screening UDT

412. From 2012 to the present, Defendant Logan Labs has billed Government-funded
healthcare programs, including Medicare, for more than a hundred million dollars in
“confirmation” UDT, using the CPT Codes listed above.

413. During this time, Surgery Partners did not allow its physicians to regularly use in-
office drug screening tests. Thus, Logan Labs had few, if any, referrals by physicians or mid-
level providers for true “confirmation” UDTs.

414. When there has been no screening UDT and the UDT referral to Logan Labs for
confirmatory UDT as a first-line test emanates from Surgery Partners’ interference in the good

medical judgment of physician, the claim for “confirmatory” UDT is false.

80
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 86 of 108 PagelD 254

11. Defendants waived co-pays and/or failed to collect co-pays related to
quantitative UDT performed by Logan Labs from beneficiaries of
Government-funded healthcare programs, including TRICARE and
Medicare Part C.

415. The Defendants regularly waived co-pays for government healthcare program
beneficiaries and those covered by private insurance so that they would not complain about the
financial impact of medically unnecessary and excessive UDT performed by Logan Labs.

416. The one exception, as explained to Dr. Cho was if a patient received payment
from their insurer directly for Logan Labs’ UDT (because Logan Labs was out-of-network),
Logan Labs would attempt to collect monies intended by the insurer to be paid to Logan Labs.

417. In addition, the Surgery Partners’ presentation made clear: This was meant to
convey to physicians that Logan Labs would not pursue patients for unpaid copays (the patient
responsibility portion of the charges). The waiver of copays had been clearly communicated to
providers in the past.

418. During the presentation by Surgery Partners executives and Logan Labs’
leadership on July 26, 2016, the Defendants’ executives made clear that waiver-of-copays was a
company-wide policy. The PowerPoint slide stated: “Logan currently does not utilize a
collection agency.”

419, This was meant to communicate to the Surgery Partners physicians in attendance
that they should not be concerned with co-pays owed by their patients because Logan Labs

would not attempt to collect these fees.

12. Surgery Partners Pressured Its Physicians Nationwide to Refer to
Logan Labs.

420. From 2009 until December of 2016, Ms. Baker had been engaged with Surgery

Partners and its executives, including Defendant Milo, in her capacity as a physician recruiter.

81
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 87 of 108 PagelD 255

421. During that time, she recruited physicians, including pain management specialists,
for Surgery Partners locations throughout the country.

422. From mid-2016 into 2017, Ms. Baker had conversations with physicians
throughout the country who detailed their concerns about UDT fraud at Surgery Partners
practices regarding referrals to Logan Labs.

423. In June of 2016, Ms. Baker also came in contact with a number of Surgery
Partners managers and executives. These included Monica Aliberti, Matt Richardson, Adam
Steiger, and Chris Toepke.

424. At the time, Ms. Aliberti was Surgery Partners’ Vice President and Director,
Physician Practice Operations. In that capacity she had responsibilities for Surgery Partners’
Colorado and North Carolina pain management practices. Ms. Aliberti had also worked as a
practice administrator at Defendant TPRC in the Tampa/ St. Petersburg area for more than a
decade.

425. Matt Richardson became a Senior Vice President, Physician Practice Operations,
in January 2016, after leaving Community Health Systems (CHS).

426. Adam Steiger was the administrator for Riverside Pain, a private physician group
and ASC in Jacksonville, Florida. It was recently acquired by Surgery Partners.

427. As related above, Chris Toepke was Surgery Partners’ President of Ancillary
Services.

428. Both Mr. Steiger and Mr. Richardson have since either been eliminated or have
resigned. Adam Steiger left in late January 2017, and Mr. Richardson’s last day with Surgery

Partners was February 10, 2017.

82
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 88 of 108 PagelD 256

429. A stated above, during 2016, Ms. Baker’s physician recruits began to complain
about Surgery Partners’ practices.

430. For example, in approximately November of 2016, Dr. Lesco Rogers, a recruit at
Surgery Partners’ Asheville, North Carolina location, began to relate his concerns about Surgery
Partners’ corporate UDT policy.

431. He also discussed Surgery Partners’ attempts to pressure him to change his UDT
practices, and his responses to Surgery Partners’ pressures. For example, he received an email
from Monica Aliberti stating that she wanted to discuss Dr. Rogers’ UTOX policies. Dr. Rogers
replied: “Do NOT ever address my policies or how I practice medicine ever again.”

432. Dr. Rogers raised his concerns about Surgery Partners’ UDT with Ms. Baker
again on December 26, 2016. At that time, he provided Ms. Baker with a link to a document to
provide to all of the physicians that she had recruited to Surgery Partners,
http://dcbalaw.com/wp-content/uploads/2015/11/JOM_11-1-11-Worthy.pdf. The document was
titled: “Evaluating motives: Two simple tests to identify and avoid entanglement in legally
dubious urine drug testing schemes.”

433. Dr. Rogers raised concerns with Ms. Baker that another Surgery Partners
physician, Dr. Rasheed Singleton, MD, had become the focus of administrative action by the
Colorado medical board related to UDT referrals. During the relevant time period, Dr. Singleton
was a pain specialist at Surgery Partners’ Denver Pain Relief.

434, In January 2017, Dr. Demaceo Howard from Surgery Partners’ Colorado Springs,
Colorado facility related his concerns regarding Surgery Partners’ UDT policies and practices
with Ms. Baker. Dr. Howard was also concerned that Surgery Partners wanted a written

explanation for every pain management patient who did not return within 30 days for an office

83
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 89 of 108 PagelD 257

visit and that Surgery Partners was scheduling patients to return to the office without his
approval.

435. These physicians, like Dr. Cho, had communicated with Dr. Golovac, Surgery
Partners’ Medical Director, regarding Surgery Partners’ UDT policies and practices.

436. On January 16, 2017, Chris Toepke called Ms. Baker to complain about her
contacting Surgery Partners’ physicians regarding other recruitment opportunities. He also
accused Ms. Baker of criticizing Monica Aliberti, the practice administrator who had tried to
pressure Dr. Rogers to change his UDT practices.

437. Throughout this period, Ms. Baker was also in contact with Dr. Cho, who was
becoming increasingly uncomfortable with the harassment he received from Surgery Partners.

438. In February 2017, Dr. Cho also provided Surgery Partners with notice of his
resignation, informing them that he was leaving in May 2017.

439. After enduring Surgery Partners’ harassment, in March of 2017, Dr. Cho was
diagnosed with facial cranial nerve palsy (Bell’s palsy) on March 21, 2017 which required
medical management and 3 to 4 weeks of recovery time. Bells Palsy is frequently triggered by
extreme stress.

D. Defendants’ Financial Relationships with Physicians Who Order UDT
Services From Logan Labs Violate Stark Laws and Anti-Kickback Statutes

440. Defendants offered ali of their pain management specialists and other physicians
whom Ms. Baker recruited the same Stark-plagued, kickback arrangement they offered to Dr.
Cho.

441. Patients rely on their healthcare providers to engage in an objective inquiry into
whether to order diagnostic testing, including UDT, as well as the nature of such testing

(qualitative versus quantitative),

84
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 90 of 108 PagelD 258

442. Defendants’ scheme corrupts the decision-making process of physicians and nurse
practitioners. Unbeknownst to the public at large and the patients at issue, Defendants’
arrangements, which violate both Stark and AKS prohibitions, interfere with the objective
medical decision-making process by providing financial incentives to doctors to refer patients to
Logan Labs for expensive and medically unnecessary quantitative UDT.

443. Surgery Partners internal documents reveal that the company has established an
“Attractive Physician Compensation Structure” through which ‘Physicians are
rewarded/incentivized to focus on practicing medicine.” to include two phases. During Phase 1,
physicians receive a base salary plus a productivity bonus (based on the number of surgical
codes personally performed by the physician in excess of 240 per quarter). In Phase 2, physicians
are eligible for incentive compensation based on “100% cash collections” of Defendants
ancillary services, including “UDS high complex lab.”

444. Defendants’ employment agreements nationwide implement this incentive
compensation.

445. Surgery Partners, through its subsidiaries, had financial relationships with
physicians who were in a position to refer patients for ancillary services, particularly UDT (urine
toxicology) services provided by Logan Labs).

446. During the relevant time period, through employment agreements between
Surgery Partners’ subsidiaries (including TPRC) and pain management specialists working at
Surgery Partners’ pain practices throughout the country, the defendants engaged in prohibited
physician relationships and offered illegal inducements to referring physicians. In particular,

Defendants offered physicians in a position to refer to Logan Labs incentive compensation that

85
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 91 of 108 PagelD 259

was calculated based in large part on profits generated from Surgery Partners’ “ancillary
services,” including Logan Labs.

447. For example, Defendants attached as “Exhibit A” to the September 16, 2015
Employment Agreement between TPRC and Dr. Cho a list of Defendant-owned “ancillary
services for which Dr. Cho could share in Defendants’ profits:” “1. Urine Drug Screening;” 2.
MRI/X-Ray; 3. Tens Units; 4. Prosthetics; 5. Physical Therapy; and 6. Dispensary.”

448. Exhibit A attached to Dr. Cho’s agreement was the same as Exhibit A attached to
contracts drafted by the defendants when Surgery Partners’ subsidiaries entered into employment
agreements with other physicians recruited through Ms. Baker. For example:

(a) Exhibit A to an August 25, 2011 Employment Agreement between TPRC
and a pain specialist included the Defendants’ offer to pay incentive compensation based on
profits received from “Ancillary Services,” including “Lab Services.”

(b) Exhibit A to an December 21, 2011 Employment Agreement between
TPRC and a pain specialist included the Defendants’ offer to pay incentive compensation based
on profits received from “Ancillary Services,” including “Lab Services.”

(c) Exhibit A to a July 26, 2012 Employment Agreement between TPRC and
a pain specialist included Defendants’ offer to pay incentive compensation based on profits
received from “Ancillary Services,” including “Lab Services.”

(d) Exhibit A to an April 21, 2014 Employment Agreement between TPRC
and a pain specialist included Defendants’ offer to pay incentive compensation based on profits
received from “Ancillary Services,” including, specifically: “Urine Drug Screening.”

(e) Exhibit A to the March 24, 2015 Employment Agreement between TPRC

and a pain specialist included Defendants’ offer to pay incentive compensation based on profits

86
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 92 of 108 PagelD 260

received from “Ancillary Services,” including, specifically: “Urine Drug Screening.”

(f) Exhibit A to the May 12, 2015 Employment Agreement between TPRC
and a pain specialist included Defendants’ offer to pay incentive compensation based on profits
received from “Ancillary Services,” including, specifically: “Urine Drug Screening.”

(g) Exhibit A to the November 16, 2015 Employment Agreement between
Denver Pain Relief Center, PC and a pain specialist included Defendants’ offer to pay incentive
compensation based on profits received from “Ancillary Services,” including, specifically:
“Urine Drug Screening.”

449. Defendant Logan Labs was created in September of 2011, an NPI was issued in
November of 2011, and Logan Labs began providing testing services, including urine toxicology
(quantitative UDT) in approximately January or February of 2012.

450. Upon information and belief, the defendants began offering incentive
compensation to physicians in a position to refer to their ancillary services subsidiaries after
H.1I.G purchased Surgery Partners and TPRC in 2010.

451. For example, there was no incentive compensation for ancillary services in a
September 22, 2009 an employment agreement between Tampa Pain Relief Center and a pain
specialist, but the ancillary services incentive compensation was a part of an August 2011
employment agreement between TPRC and a pain specialist.

452. During the recruitment process, Ms. Baker, representing the physician recruit,
dealt primarily with William Milo. As the executive charged with physician relationships,
Defendant Milo would have been involved in drafting Surgery Partners’ employment
agreements. Defendant Milo was also the architect of the defendants UDT business line,

operated through Logan Labs.

87
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 93 of 108 PagelD 261

453. Defendants changed the Ancillary Services that would determine the employed
physicians’ incentive compensation from general “lab services’ to specifically “urine drug
screening” (the primary source of Logan Labs’ revenue) sometime between 2012 and 2014.

454. Defendant Chris Toepke joined Surgery Partners in August of 2014.

455. Defendants’ arrangements to compensate healthcare providers that order UDT
from Defendant Logan Labs, as described herein, runs afoul of the Anti-Kickback Statute and
analogous state Anti-Kickback laws.

456. The purpose and intent of Defendants’ kickback arrangement, as offered to
Surgery Partners’ pain management specialist, is to induce healthcare providers to order UDT
from Defendant Logan Labs. See 42 U.S.C. § 1320a-7b(a).

457. The fraud has involved patients who partake in government healthcare programs,
including, but not limited to, Medicaid and Medicare. Jd.

458. The funds provided to the ordering providers are kickbacks and/or bribes and
therefore a form of remuneration under the Anti-Kickback Statute. 42 U.S.C. § 1320a-7b(b)(1).

459. The arrangement does not fall into the “safe harbor” provisions set out at 42
C.F.R. § 1001.952.

460. Given the structure of Defendants’ kickback scheme and their focus on providing
income to physicians based on referrals for ancillary services, including UDT performed by
Logan Labs, one of, and indeed the primary, purpose of this arrangement was and is to induce
providers to order UDT from Defendants.

461. The incentive for a provider to not just order a test from Defendants but also to
order an unnecessary test — is palpable and substantial.

462. Patients are harmed, not simply because they are forced to pay the co-pays

88
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 94 of 108 PagelD 262

associated with the UDT, but also because their care is delayed while Defendants obtain the
UDT results for Logan Labs, which takes one to two weeks.

463. Accordingly, all claims submitted to government insurers pursuant to referral
arrangements prohibited by the Anti-Kickback Statute are “legally false.”

464. One purpose of the Surgery Partners’ ancillary services incentive compensation
was to induce physicians and mid-level providers to refer patients to Logan Labs.

465. Surgery Partners issued guidance to the physicians working at their pain medicine
practices requiring that patients be referred to quantitative urine toxicology testing at regular
intervals, rather than only when deemed medically necessary by the provider.

466. Surgery Partners’ employment agreements provide that after a year, the physicians
receive incentive compensation that is based, in part, on profits generated by Surgery Partners’
ancillary services, including Logan Labs.

467. Defendants’ scheme of requiring their employed physicians to refer patients to
Logan Labs, and also inducing them to refer government-insured patients to Logan for urine
toxicology testing services constitutes an illegal kickback in violation of the federal Anti-Kickback
Statute, 42 U.S.C. § 1320a-7b(b).

468. Each claim that Surgery Partners or Logan Labs submits, or cause to be
submitted, to the United States and the plaintiff-states, for urine toxicology testing referred by a
physician who Surgery Partners and/or Logan Labs paid a kickback, is false under the FCA
and/or the analogous state false claims laws.

469. Defendants’ violations of the Stark Laws and federal and state AKS were
knowing. For example, Defendants provided patients at the Merritt Island location with a notice

that physicians had a financial relationship with (an ownership interest in) Surgery Partners’

89
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 95 of 108 PagelID 263

subsidiary lab.

470. When Dr. Cho challenged the referral relationship between Surgery Partners
physicians and Logan Labs, he received oral directives that Surgery Partners physicians were
expected to refer their patients to Logan Labs.

E. Defendants Had Knowledge of the Illicit Nature of the Kickback Scheme

471. At all times relevant, Defendants knew that the compensation arrangements they
offered as inducements to referring physicians were kickbacks.

472. Defendants’ executives offered “attractive” compensation packages to physicians
across the country, including Dr. Cho, which included incentive bonuses based, in part, on
revenues generated by UDT referrals to Logan Labs.

473. At all times relevant to this Complaint, Defendants knew that their Incentive
Compensation clauses were a sham used as a cover for offering illegal inducements to referring
physicians.

474. Defendants further knew that it violated the federal Anti-Kickback Statute and
analogous state Anti-Kickback laws to require their providers to refer their patients to
Defendants’ subsidiary, Logan Labs, for UDT services.

475. These actions have damaged the public and the government payors at issue in this
Complaint by inducing UDT services referrals to Defendants.

476. Defendants have also caused these government payors to reimburse Defendants
for many UDT services that were not medically necessary. Providers may have ordered the UDT

(or an excessive UDT) in order to reap the financial benefits offered by Defendants.

90
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 96 of 108 PagelD 264

VUI. DEFENDANTS’ COMPENSATION ARRANGEMENT VIOLATES THE STARK
LAW

477. The Surgery Partners defendants offered incentive compensation to physicians in
a position to refer patients to their wholly-owned subsidiary, Logan Labs. Defendants
communicated to physicians that their incentive compensation would be based on profits
generated through Logan Lab.

478. The financial relationship does not meet the in-office ancillary services exception
because the laboratory services (UDT) are shipped from Surgery Partners’ pain practices all over
the country to Logan Labs in Tampa, Florida.

479, Defendants’ “ancillary services” incentive compensation also violates the federal
AKS and analogous statutes enacted by the Plaintiff States.

480. Dr. Cho has raised his concerns regarding violations of the Stark Laws with
Surgery Partners executives on several occasions.

481. Dr. Cho advised Surgery Partners, via email in July of 2016 that he would not
order Logan Labs UDT for his patients because he was concerned that the practice was illegal:

482. He also instructed Surgery Partners executives that if he had received
compensation that was based on Logan Labs referrals, these amounts should be deducted from
future pay until they were returned.

483. Dr. Cho also refused to accept any compensation based in part on revenues from
Surgery Partners’ ancillary services subsidiaries to which he could refer, including Logan Labs.

484. In his February 1, 2017 email, Dr. Cho again raised his concerns about the
improper financial relationship between Surgery partners and physicians with respect to Logan
Lab referrals:

Also the Logan Lab is owned 100% by my employer, Surgery

91
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 97 of 108 PagelD 265

Partners, so there is “Conflict of Interest” issue, even if I do not get
any financial compensation from the Logan Lab. All MAs and PAs
are instructed to use Logan Lab if patient’s insurance plan is
Medicare or any PPO plan at this time.

485. Relators do not know of any physicians who are unaffiliated with Surgery
Partners who regularly refer their patients to Logan Labs for UDT.

486. At all times relevant to this Complaint, Defendants knew that their ancillary
services incentive compensation agreements constituted an unlawful inducement in violation of
the federal Stark laws.

487. Defendants acted knowingly or with reckless disregard in violation of the federal
FCA and analogous state FCAs. For example, Defendant Surgery Partners implemented a
compliance program only after the company became publicly traded in 2015. Before that, there
was no formal compliance program, just a “commitment to integrity that has existed at Surgery
Partners since inception.” Dr. Cho received Surgery Partners’ compliance education on April 4,
2017.

488. However, Surgery Partners’ compliance program, as reflected in its Compliance
Orientation materials, shows that Surgery Partners Board of Directors and senior management
were aware of the following: 1) Kickbacks or compensation of any kind intended to induce
referrals are prohibited by law; 2) Contract payments and other benefits paid to clinicians and
referral sources must be for actual services at fair market value; 3) Surgery Partners is subject to
False Claims Act liability for false claims, including claims not supported by the patient’s
medical record; 4) Surgery Partners should not submit claims for reimbursement which are
“false, fraudulent, inaccurate, or fictitious;’ 5) Surgery Partners must promptly refund any

money received which the company knows is not due to them.

489. In addition, Surgery Partners knowingly harassed Dr. Cho and others in violation

92
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 98 of 108 PagelD 266

of their corporate “Policy of non-retaliation/non-retribution for reporting violations of laws,
standards, policies, etc.”
IX. CAUSES OF ACTION

COUNT I - VIOLATION OF THE FEDERAL FALSE CLAIMS ACT
31 U.S.C. § 3729(A)(1)(A), (B)

490. Relators incorporate the averments of paragraphs | through 489 as if set forth in
full herein.

491. Claims submitted by Defendants nationwide to federally - or state-funded health
care programs, including Medicare and Medicaid, related to professional services that were not
medically necessary or were not provided constitute violations of the federal False Claims Act,
31 U.S.C. § 3729(a)(1)(A).

492. Claims submitted by the Defendants that violated the federal Anti-Kickback
Statute constitute violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A).

493. The claims knowingly made by Defendants nationwide to federally- or state-
funded health care programs related to false records of UDT that were not medically necessary
constitute violations of the federal False Claims Act, 31 U.S.C. § 3729(a)(1)(B).

494. The false records or statements were the patient records and bills which (a)
misrepresented that quantitative UDT was medically necessary and/or (b) certifications and
representations of full compliance with all federal and state laws, including, but not limited to,
the federal Anti-Kickback Statute and Stark Laws.

495. All of Defendants’ conduct described in this Complaint was knowing, as that term
is used in the federal False Claims Act.

496. Each of the Defendants is jointly and severally liable for the damages resulting

from the conduct described in this Complaint.

93
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 99 of 108 PagelD 267

WHEREFORE, Relators request the following relief:

A. Judgment against Defendants for three times the
amount of damages the United States has sustained because
of their actions, plus the maximum civil penalty allowed by
law for each violation of the federal False Claims Act;

B. Twenty-five percent (25%) of the proceeds of this
action if the United States elects to intervene, and thirty
percent (30%) if it does not;

C. Their attorneys’ fees, litigation and investigation
costs, and expenses; and

D. Such other relief as the Court deems just and
appropriate.

COUNT II - VIOLATION OF THE FEDERAL FALSE CLAIMS ACT
31 U.S.C. § 3729(A)(1)(C) CONSPIRACY

497. Relators incorporate the averments of paragraphs | through 496 as if set forth in
full herein.
498. Defendants, in their agreements with healthcare providers to order unnecessary
UDT in exchange for illicit remuneration, engaged in a concerted effort to carry out Defendants
fraudulent scheme to bill for UDT that were not medically necessary, conspired to defraud the
federal government by submitting false or fraudulent claims (including those related to
unnecessary services, as well as those claims related to referrals tainted by violations of the
federal Anti-Kickback Statute and the Stark Laws) which were paid by the government in
violation of the federal False Claims Act, 31 U.S.C. § 3729(a)(1)(C).
WHEREFORE, Relators request the following relief:
A. Judgment against Defendants for three times the
amount of damages the United States has sustained because
of their actions, plus the maximum civil penalty allowed by

law for each violation of the federal False Claims Act;

B. Twenty-five percent (25%) of the proceeds of this

94
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 100 of 108 PagelID 268

action if the United States elects to intervene, and thirty
percent (30%) if it does not;

C, Their attorneys’ fees, litigation and investigation
costs, and expenses; and

D. Such other relief as the Court deems just and
appropriate.

COUNT III - FLORIDA FALSE CLAIMS ACT
Fla. Stat. §§ 68.081, ef seq.

499. Relators incorporate Paragraphs | through 498 as though fully set forth herein.

500. The allegations in this count are made upon information and belief.

501. This is a claim for treble damages and penalties under the Florida False Claims
Act, Fla. Stat. § 68.082(2).

502. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the Florida State Government for payment or
approval.

503. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted material facts to induce the
Florida State Government to approve or pay such false and fraudulent claims.

504. By virtue of the conduct described herein, Defendants conspired to violate the
Florida False Claims Act.

505. By virtue of the acts described above, Defendants have violated and continues to
violate Florida law prohibiting the payment or receipt of bribes or kickbacks, namely Fla. Stat. §
456.054 and Fla. Stat. § 409.920.

506. The Florida State Government, unaware of the falsity of the records, statements,

and claims made, used, presented, or caused to be presented by Defendants, paid and continues

95
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 101 of 108 PagelID 269

to pay the claims that would not be paid but for Defendants’ illegal inducements.

507. Defendants knowingly submitted and/or caused to be made or used false records
or false statements in order to avoid or to decrease their respective obligations to return
overpayments of Florida state funds.

508. By reason of the Defendants’ acts, the State of Florida has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

509. The State of Florida is entitled to a civil penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

WHEREFORE, Relators request the following relief:

A. That this Court enter judgment against Defendants
in an amount equal to three times the amount of damages
the State of Florida has sustained because of Defendants’
actions, plus the maximum civil penalty allowed by law for
each violation of Fla. Stat. § 68.082(2)(a), (b), (c), and (g).

B. Twenty five percent (25%) of the proceeds of this
action to the Relators if the State of Florida elects to

intervene, and 30% if it does not;

Cc, Relators’ attorneys’ fees, litigation and investigation
costs, the costs of the audit, and other related expenses; and

D. Such other relief as the Court deems just and
appropriate.

COUNT IV - COLORADO FALSE CLAIMS ACT
Colo. Rev. Stat. § 25.5-4-303.5, et seq.

510. Relators incorporate Paragraphs | through 509 as though fully set forth herein.
511. The allegations in this count are made upon information and belief.
512. This is a claim for treble damages and penalties under the Colorado False Claims

Act.

96
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 102 of 108 PagelD 270

513. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the State of Colorado for payment or approval.

514. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements and omitted material facts to induce the
state of Colorado to approve or pay such false and fraudulent claims.

515. By virtue of the conduct described herein, Defendants conspired with healthcare
providers to violate the Colorado False Claims Act.

516. The State of Colorado, unaware of the falsity of the records, statements, and
claims made, used, presented, or caused to be presented by Defendants, paid and continues to
pay the claims that are non-payable as a result of Defendants’ illegal inducements.

517. Defendants knowingly submitted and/or caused to be made or used false records
or false statements in order to avoid or to decrease their respective obligations to return
overpayments to the State of Colorado.

518. By reason of Defendants’ acts, the State of Colorado has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

519. The State of Colorado is entitled a civil penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

WHEREFORE, Relators request the following relief:
A. That this Court enter judgment against Defendants
in an amount equal to three times the amount of damages
the State of Colorado has sustained because of Defendants’

actions, plus the maximum civil penalty allowed by law for
each violation of Colo. Rev. Stat. § 25.5-4-303.5, et seq.;

97
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 103 of 108 PagelID 271

B. Twenty five percent (25%) of the proceeds of this
action to the Relator if the State of Colorado elects to
intervene, and thirty percent (30%) if it does not;

C. Relators’ attorneys’ fees, litigation and investigation
costs, and other reasonable expenses; and

D. Such other relief as the Court deems just and
appropriate.

COUNT V - GEORGIA STATE FALSE MEDICAID CLAIMS ACT
Ga. Code Ann. §§ 49-4-168, et seq.

520. Relators re-allege Paragraphs | through 519 as though fully set forth herein.

521. This is a claim for treble damages and penalties under the Georgia State False
Medicaid Claims Act.

522. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented false or fraudulent claims to the Georgia State Government for payment or
approval.

523. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements and omitted material facts to induce the
Georgia State Government to approve or pay such false and fraudulent claims.

524. By virtue of the acts described above, Defendants conspired to violate the Georgia
State False Medicaid Claims Act.

525. By virtue of the acts described above, Defendants have violated Georgia’s Patient
Self-Referral Act, Ga. Code Ann. § 43-1B-4(7).

526. The Georgia State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be presented by Defendants, paid and continues
to pay the claims that would not be paid but for Defendants’ illegal inducements.

527. Defendants knowingly submitted and/or caused to be made or used false records

98
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 104 of 108 PagelD 272

or false statements in order to avoid or to decrease their respective obligations to return
overpayments of state funds to the Georgia State Government.

528. By reason of the Defendants’ acts, the State of Georgia has been damaged, and
continues to be damaged in a substantial amount to be determined at trial.

529. The State of Georgia is entitled to a civil penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by the Defendants.

WHEREFORE, Relators request the following relief:

A. That this Court enter judgment against Defendants
in an amount equal to three times the amount of damages
the State of Georgia has sustained because of Defendants’
actions, plus the maximum civil penalty allowed by law for
each violation of Ga. Code Ann. § 49-4-168.1 (a)(1), (2),
(3), and (7).

B. Twenty five percent (25%) of the proceeds of this
action to the Relators if the State of Georgia elects to

intervene, and 30% if it does not;

C. Relators’ attorneys’ fees, litigation and investigation
costs, and other related expenses; and

D. Such other relief as the Court deems just and
appropriate.

COUNT VI- NORTH CAROLINA FALSE CLAIMS ACT
N.C. Gen. Stat. § 1-605, et seq.

530. Relators incorporate Paragraphs 1 through 529 as though fully set forth herein.

531. The allegations in this count are made upon information and belief.

532. This is a claim for treble damages and penalties under the North Carolina False
Claims Act.

533. By virtue of the acts described above, Defendants knowingly presented or caused

99
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 105 of 108 PagelID 273

to be presented, false or fraudulent claims to the State of North Carolina for payment or
approval.

534. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements and omitted material facts to induce the
State of North Carolina to approve or pay such false and fraudulent claims.

535. By virtue of the conduct described herein, Defendants conspired with healthcare
providers to violate the North Carolina False Claims Act.

536. By virtue of the acts described above, Defendants violated N.C. Gen. Stat. § 90-
401, which bars providing healthcare providers compensation for the referral of patients.

537. The State of North Carolina, unaware of the falsity of the records, statements, and
claims made, used, presented, or caused to be presented by Defendants, paid and continues to
pay the claims that are non-payable as a result of Defendants’ illegal inducements.

538. Defendants knowingly submitted and/or caused to be made or used false records
or false statements in order to avoid or to decrease their respective obligations to return
overpayments to the State of North Carolina.

539. By reason of Defendants’ acts, the State of North Carolina has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

540. The State of North Carolina is entitled a civil penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

WHEREFORE, Relators request the following relief:
A. That this Court enter judgment against Defendants
in an amount equal to three times the amount of damages

the State of North Carolina has sustained because of
Defendants’ actions, plus the maximum civil penalty

100
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 106 of 108 PagelD 274

allowed by law for each violation of N.C, Gen. Stat. § 1-
607.

B. Twenty five percent (25%) of the proceeds of this
action to the Relator if the State of North Carolina elects to
intervene, and thirty percent (30%) if it does not;

C. Relators’ attorneys’ fees, litigation and investigation
costs, and other reasonable expenses; and

D. Such other relief as the Court deems just and
appropriate.

COUNT VII -TEXAS MEDICAID FRAUD PREVENTION ACT
Tex. Hum. Res. Code §§ 36.001, e¢ seq.

541. Relators re-allege Paragraphs 1 through 540 as though fully set forth herein.

542. This is a claim for treble damages and penalties under the Texas Medicaid Fraud
Prevention Act.

543. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the Texas State Government for payment or
approval.

544. By virtue of the acts described above, Defendants knowingly made, used or
caused to be made or used false records and statements, and omitted material facts to induce the
Texas State Government to approve or pay such false and fraudulent claims.

545. By virtue of the conduct described herein, the Defendants conspired to violate the
Texas Medicaid Fraud Prevention Act.

546. By virtue of the acts described above, Defendants have violated and continue to
violate Texas law prohibiting the payment or receipt of bribes or kickbacks, namely Tex. Occ.
Code Ann. § 102.001.

547. The Texas State Government, unaware of the falsity of the records, statements

101
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 107 of 108 PagelID 275

and claims made, used, presented or caused to be presented by Defendants, paid and continues to
pay the claims that are non-payable as a result of Defendants’ illegal inducements.

548. Defendants knowingly submitted and/or caused to be made or used false records
or false statements in order to avoid or to decrease their respective obligations to return
overpayments of Texas state funds.

549. By reason of the Defendants’ acts, the State of Texas has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

550. The State of Texas is entitled to a civil penalty for each and every false or
fraudulent claim, record or statement made, used, presented or caused to be made, used or
presented by Defendants.

WHEREFORE, Relators request the following relief:
A. That this Court enter judgment against Defendants
in an amount equal to three times the amount of damages
the State of Texas has sustained because of Defendants’

actions, plus the maximum civil penalty allowed by law for
each violation of Tex. Hum. Res. Code Ann. § 36.002(1),

(4), (9), (12);

B. Twenty-five percent (25%) of the proceeds of this
action to the Relators if the State of Texas elects to
intervene, and thirty percent (30%) if it does not;

C. Relators’ attorneys’ fees, litigation and investigation
costs, and other reasonable expenses; and

D. Such other relief as the Court deems just and
appropriate.

102
Case 8:17-cv-00983-VMC-AEP Document 20 Filed 01/15/19 Page 108 of 108 PagelID 276

Date:

DEMAND FOR JURY TRIAL

Relators request a trial by jury on all claims so triable.

January 15, 2019

 

#4721039/1

SMITH, GAMBRELL & RUSSELL

/si Alan S. Wachs
ALAN S, WACHS, ESQUIRE
Florida Bar No. 980160
50 North Laura Street, Suite 2600
Jacksonville, FL 32202
(904) 598-6124
(904) 598-6224 (facsimile)
awachs@sgrlaw.com

 

and

PIETRAGALLO GORDON ALFANO
BOSICK & RASPANTI, LLP

MARC S. RASPANTI, ESQUIRE
PAMELA COYLE BRECHT, ESQUIRE
1818 Market Street, Suite 3402
Philadelphia, PA 19103

(215) 320-6200

(215) 754-5191 (facsimile)
msr@pietragallo.com
pceb@pietragallo.com

Pro Hac Vice

Attorneys for Relators/Plaintiffs

103
